Exhibit 10.30

 

FIRST AMENDMENT TO CONTRACT OF
SALE AND PURCHASE

 

1410 GILLINGHAM, LTD., a Texas limited partnership, and INLAND REAL ESTATE
ACQUISITIONS, INC., an Illinois corporation, being the parties to that certain
Contract of Sale and Purchase having an Effective Date of August 12, 2005 (the
“Contract”), hereby amend the first sentence of Paragraph 10 of the Contract to
read as follows:

 

The purchase and sale of the Property (“Closing”) shall take place through an
escrow established with the Title Company on January 12, 2006 (such day of
closing being herein called the “Closing Date”).

 

Except as set forth in this First Amendment, the Contract remains in full force
and effect as written. This First Amendment may be executed in multiple
counterparts, each of which shall be deemed an original hereof. Facsimile
signatures shall have the force and effect of original signatures.

 

In witness whereof, this First Amendment is executed to be effective as of
January 3, 2006.

 

 

1410 GILLINGHAM, LTD., a Texas limited
partnership

 

 

 

By:

Edwin L. Summers, Inc., a Texas  corporation, a General Partner

 

 

 

 

 

 

By:

/s/ Edwin L. Summers

 

 

Edwin L. Summers, Inc., President

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation 

 

 

 

By:

 /s/ G. Joseph Cosenza

 

Name:

G. Joseph Cosenza

 

Title:

  President

 

--------------------------------------------------------------------------------


 

CONTRACT OF SALE AND PURCHASE

 

THIS CONTRACT OF SALE AND PURCHASE (hereinafter referred to as this “Contract”)
is made as of the Effective Date (as such term is defined in Paragraph 26 below)
by and between 1410 GILLINGHAM, LTD., a Texas limited partnership (hereinafter
referred to as “SELLER”), and INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois
corporation (hereinafter referred to as “PURCHASER”).

 

W I T N E S S E T H:

 

1.             PROPERTY. PURCHASER agrees to purchase upon the terms and
conditions set forth herein, and SELLER agrees to sell to PURCHASER upon the
terms and conditions set forth herein, the following:

 

(a)           An 11.041 acre tract of land, more or less, situated in the
Brown & Belknap League, A-15, Fort Bend County, Texas, and out of Commercial
Reserve “A” of Sugar Land Business Park, Tract 133 as filed for record by map of
plat in Slide No. 1666B of the Plat Records of Fort Bend County, Texas, said
11.041 acre tract being described by metes and bounds in Exhibit A attached
hereto and made a part hereof (hereinafter referred to as the “Land”), together
with all interests appurtenant thereto, including all mineral interests owned by
SELLER, and any interest of SELLER in any alleys, strips or gores of land
adjoining the Land.

 

(b)           That certain two-story concrete tilt-wall, steel frame building
constructed on the Land and containing approximately 150,000 square feet, and
any and all fixtures and plumbing, electrical, mechanical and heating,
ventilation, and cooling equipment which are part of such building (but
expressly excluding, however, any trade fixtures and removable equipment owned
by Tenant (hereinafter defined)), and together with any other structures, open
parking areas and other improvements located on the Land (hereinafter referred
to as the “Improvements”).

 

(c)           All equipment, furnishings, materials, supplies, machinery,
appliances, keys, and other tangible personal property owned by SELLER and
placed or installed on the Land or in the Improvements and used as part of or in
connection therewith.

 

(d)           All rights, titles and interests of SELLER in and to any
easements, rights-of-way or other interests in, on, or to, any land, highway,
street, road or avenue, open or proposed, in, on, across, in front of, abutting
or adjoining, the Land; and all rights, titles and interests of SELLER in and to
any awards made or to be made in lieu thereof, and in and to any unpaid awards
for damage thereto by reason of a change of grade of any such highway, street,
road or avenue.

 

(e)           SELLER’s rights, titles and interests in and to all warranties,
guaranties, bonds, certificates, the Tax Abatement Agreements (as hereinafter
defined), permits, zoning variances, waivers, governmental approvals, utility
capacities, utility commitments or agreements relating to the Land and the
Improvements, to the extent that same are in existence and assignable without

 

--------------------------------------------------------------------------------


 

the consent of third parties or for which consents are obtained. Such assignment
shall expressly include the assignment of any construction warranties for the
construction of the Improvements, modifications thereto, and certain tenant
improvements and equipment installed in the Improvements and held by or accruing
to the benefit of SELLER (collectively, the “Construction Warranties”);
provided, however, that the Construction Warranties may also be assigned to
and/or enforced by Tenant pursuant to the terms of the Lease (hereinafter
defined), and PURCHASER shall enforce any Construction Warranties jointly with
Tenant. To the extent that the consent of a third party is required to effect
any such assignment, SELLER shall use its reasonable efforts (i) during the
Inspection Period (as defined in Paragraph 6(b) below) to determine whether such
consent would be granted in connection with the sale and purchase contemplated
by this Contract and (ii) after the completion of the tenant improvements to be
done by SELLER, and in connection with the Closing, to have the Construction
Warranties assigned to PURCHASER, but SELLER shall not be obligated to incur any
material out-of-pocket costs or expenses in obtaining such consent. There is
expressly excluded herefrom the assignment by SELLER of any amounts deposited
with utility companies as security.

 

(f)            SELLER’s rights, titles and interests as Landlord under that
certain Lease Agreement (the “Lease”) dated November 18, 2004 between SELLER, as
Landlord, and Thermo Process Instruments, L.P., a Texas limited partnership
(“Tenant”), as Tenant, for the Leased Premised (as such term is defined in the
Lease), together with all of SELLER’s rights, titles and interests in and to
that certain Guaranty, dated November 18, 2004 and executed by Thermo Electron
Corporation, of the payment and performance of Tenant’s obligations under the
Lease (the “Guaranty”).

 

(g)           SELLER’s rights, titles and interests in and to all site plans,
surveys, environmental, soil and sub-strata studies, architectural drawings,
plans and specifications, engineering plans and studies, floor plans, landscape
plans and other plans or studies of any kind to the extent (i) available,
(ii) assignable without violation of applicable law or any agreement or
confidentiality provision relating thereto (provided that SELLER shall use
reasonable efforts during the Inspection Period to determine whether any consent
would be granted in connection with the sale and purchase contemplated by this
Contract, as provided for in Paragraph 1(e) above), and (iii) in SELLER’s
possession or control (or in the possession of SELLER’s agents), that relate to
the Land and the Improvements.

 

(h)           Any and all other assignable rights, privileges and appurtenances
owned by SELLER and in any way related to, or used in connection with, the
operation of the Land and Improvements including, without limitation, any
prepaid rents and deposits made by Tenant under the Lease.

 

The term “Property”, as hereinafter used, shall mean all property, whether real
or personal, described in Paragraphs 1(a) through 1(h) above. PURCHASER and
SELLER acknowledge, and PURCHASER agrees, that the Property will be sold to
PURCHASER in its “AS-IS, WHERE IS” condition and WITH ALL FAULTS, and WITHOUT
ANY WARRANTY, EXPRESS OR IMPLIED, AS TO FITNESS, HABITABILITY, USE,
MERCHANTABILITY, QUALITY OF CONSTRUCTION, WORKMANSHIP, OR OTHERWISE except as to
the Construction

 

2

--------------------------------------------------------------------------------


 

Warranties, warranties of title and the warranties and representations set forth
herein or that may be set forth in the closing documents.

 

2.             PURCHASE PRICE. The purchase price (hereinafter referred to as
the “Purchase Price”) for the Property shall be THIRTEEN MILLION NINE HUNDRED
THOUSAND AND NO/100 DOLLARS (U.S. $13,900,000.00). The Purchase Price, less
amounts for prorations and any credits to PURCHASER, shall be payable in
immediately available funds at Closing to SELLER.

 

3.             DEPOSIT OF CONTRACT AND EARNEST MONEY WITH TITLE COMPANY:
INDEPENDENT CONTRACT CONSIDERATION.

 

(a)           PURCHASER and SELLER shall mutually cause a fully executed
counterpart of this Contract to be deposited with the Title Company (hereinafter
defined) within two (2) business days after this Contract has been fully
executed by SELLER, PURCHASER and the Broker (hereinafter defined). Within three
(3) business days after the date on which this Contract has been executed by
SELLER, PURCHASER and Broker, PURCHASER shall deposit with the Title Company the
amount of TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS (US $250,000.00), which
amount (the “Earnest Money,” which term shall also include any additional
Earnest Money deposited with Title Company pursuant to the terms of this
Contract) may at the discretion of PURCHASER be placed in an interest bearing
account with a financial institution acceptable to PURCHASER and SELLER. In the
event this Contract and the Earnest Money are not timely deposited as provided
in this paragraph, then SELLER, at its option and upon written notice to
PURCHASER given prior to the Earnest Money and this Contract being deposited,
may terminate this Contract. All interest accrued on the Earnest Money, or any
additional Earnest Money deposited under the terms of this Contract, shall
belong to and be paid to PURCHASER.

 

(b)           The Earnest Money shall be held in escrow by the Title Company and
disbursed in accordance with the terms hereof and, if this transaction closes,
shall be disbursed to SELLER as part of the Purchase Price. SELLER and PURCHASER
agree that Title Company, as escrow agent, shall be a stakeholder only and shall
not be liable to either SELLER or PURCHASER for any damages, losses or costs
resulting from the performance of its duties hereunder in strict accordance with
the terms of this Contract. Title Company, as escrow agent, shall have the
right, exercisable in its discretion, to be discharged as escrow agent by
tendering unto the registry or the custody of any court of competent
jurisdiction in Fort Bend County, Texas, the Earnest Money and any legal
pleadings as the Title Company deems appropriate.

 

(c)            Contemporaneously with the execution of this Contract PURCHASER
has paid to SELLER the amount of TEN DOLLARS (US $10.00) (hereinafter referred
to as the “Independent Contract Consideration”), which amount the parties have
bargained and agreed to as the consideration for PURCHASER’s option to terminate
the Contract in accordance with Paragraph 6 hereof, and for SELLER’s execution,
delivery and performance of this Contract. The Independent Contract
Consideration is in addition to and independent of any other consideration

 

3

--------------------------------------------------------------------------------


 

or payment provided for in this Contract, is nonrefundable, shall not be applied
to the Purchase Price, and shall be retained by SELLER, notwithstanding any
other provision of this Contract.

 

4.             SELLER’S REPRESENTATIONS. WARRANTIES. AND COVENANTS. SELLER
hereby represents, warrants and covenants to and with PURCHASER that:

 

(a)           SELLER now has and will have on the Closing Date good and
indefeasible title in fee simple in and to the Land and Improvements
constituting a part of the Property and will at Closing convey the Property to
PURCHASER free and clear of all liens, mortgages, easements, leases, tenancies,
encumbrances and defects, except for the Lease and the matters set forth in the
Commitment (other than liens set forth in Schedule C of the Commitment) and on
the Updated Survey (the terms “Updated Survey” and “Commitment” being
hereinafter defined in Paragraphs 7 and 8 of this Contract) which are not
objected to (or, if objected to, are subsequently waived) by PURCHASER as
provided in Paragraphs 7 and 8 (collectively the “Exceptions”).

 

(b)           Subject to the immediately following two sentences, as of the date
hereof there are no actions, suits (condemnation or otherwise), claims,
assessments or proceedings pending or to SELLER’s knowledge threatened against
the Property or SELLER that affect or involve the Property or that would
adversely affect SELLER’s ability to perform under this Contract. PURCHASER
acknowledges that the value of the Property may be reassessed from time to time
for tax purposes and that tax rates may be increased from time to time. SELLER
will give PURCHASER written notice of any such reassessment or increase of which
SELLER has notice. SELLER will indemnify and hold PURCHASER harmless from all
“roll-back” or similar taxes imposed on the Property, either prior to or
subsequent to Closing, and resulting from a change in the use of the Property
from an agricultural to a commercial use. This obligation shall expressly
survive Closing.

 

(c)           There are no liens or UCC liens against the Property which will
not be satisfied out of the sales proceeds.

 

(d)           SELLER shall not further encumber the Property, or modify, extend,
renew or change any existing encumbrance, without first obtaining the prior
written consent of PURCHASER, which consent shall not be unreasonably withheld,
conditioned or delayed. PURCHASER shall notify SELLER in writing (to be received
by SELLER within seven (7) days after PURCHASER’s receipt of any such proposed
encumbrance instrument) whether PURCHASER approves or disapproves of such
instrument and, if PURCHASER disapproves of the instrument, the reasons for such
disapproval. If such notice is not received by SELLER by the end of such seventh
day, the proposed instrument shall be deemed approved by PURCHASER. If PURCHASER
disapproves the proposed instrument, and SELLER and PURCHASER are unable to
mutually agree to an instrument acceptable to SELLER and PURCHASER within five
(5) days after SELLER’s receipt of PURCHASER’s notice, then this Contract shall
terminate, the Earnest Money shall be returned to PURCHASER, and neither party
shall have any further duties, rights or obligations under this Contract except
those which expressly survive the expiration or termination of this Contract.
SELLER shall have the right to enter into amendments to the Lease at any time
until the fifth day prior to the end of the Inspection Period (such date being
herein

 

4

--------------------------------------------------------------------------------


 

called the “Lease Amendment Consent Date”) without having to obtain the consent
of PURCHASER; provided, however, that SELLER shall furnish PURCHASER with copies
of any such amendments to the Lease entered into prior to the Lease Amendment
Consent Date. From and after the Lease Amendment Consent Date, and while this
Contract remains in force and effect, SELLER shall not enter into any such
amendments to the Lease without first obtaining the consent of PURCHASER, which
consent shall not be unreasonably withheld, conditioned or delayed. SELLER shall
furnish PURCHASER with a copy of any such amendment, and PURCHASER shall notify
SELLER in writing (to be received by SELLER within ten (10) days after
PURCHASER’s receipt of any such amendment) whether PURCHASER approves or
disapproves of such amendment. If such notice is not received by SELLER by the
end of such tenth day, the amendment shall be deemed approved by PURCHASER. If
PURCHASER disapproves the amendment, then SELLER and PURCHASER shall use
commercially reasonable efforts to negotiate an amendment that is acceptable to
SELLER, PURCHASER and Tenant. If the parties are unable to agree on the
amendment, PURCHASER may terminate this Contract by giving written notice to
SELLER, and in such event the Earnest Money shall be returned to PURCHASER, and
neither party shall have any further duties, rights or obligations under this
Contract except those which expressly survive the expiration or termination of
this Contract.

 

(e)            To the best of SELLER’s knowledge, neither the Land nor the
Improvements or any portion thereof has been used for landfill, dumping or other
waste disposal activities or for the production and/or storage of raw materials,
products or wastes of a toxic or hazardous nature, or for any other use which
might give rise to the existence of hazardous or toxic materials on the Land or
the Improvements which could create a liability therefor for PURCHASER pursuant
to any applicable federal, state or local law, ordinance or regulation. SELLER
discloses to PURCHASER that pursuant to the terms of the Lease, Tenant has the
right to use and store Hazardous Materials (as defined in the Lease) in the
course of its business in and at the Leased Premises subject to Tenant’s
compliance with all provisions of the Lease. SELLER, during its ownership of the
Property, has not used the Land or the Improvements or any portion thereof for
any of such uses or purposes described herein in violation of applicable law.
SELLER and PURCHASER both agree and acknowledge that PURCHASER has the right at
PURCHASER’s sole cost and expense to perform an environmental study of the
Property during the Inspection Period in connection with PURCHASER’s
determination of whether the Property is suitable for PURCHASER’s intended use.
EXCEPT AS PROVIDED FOR HEREIN, SELLER MAKES NO WARRANTIES OR REPRESENTATIONS AS
TO THE EXISTENCE OR NON-EXISTENCE OF ANY HAZARDOUS OR TOXIC WASTE. IT IS
UNDERSTOOD AND AGREED THAT SELLER IS SELLING THE PROPERTY “AS IS” AND WITH ALL
FAULTS, AND THAT PURCHASER SHALL BE RESPONSIBLE FOR DETERMINING THE CONDITION OF
THE PROPERTY AND WHETHER THE PROPERTY IS FIT FOR PURCHASER’S INTENDED USE.

 

(f)            From the Effective Date of this Contract until the Closing,
SELLER, at no cost or expense to PURCHASER, will operate, insure and maintain
the Property or cause the same to be operated, insured and maintained in
accordance with SELLER’s historical practices as if SELLER intended to continue
to own the Property.

 

5

--------------------------------------------------------------------------------


 

(g)           As of the date hereof, SELLER has not received notice, and has no
knowledge, of any violation of any laws issued by any governmental authority
having jurisdiction over the Property or any portion thereof.

 

(h)           No notice has been received by SELLER from any insurance company
that has issued a policy with respect to any portion of the Property or from any
board of fire underwriters (or other body exercising similar functions),
claiming any defects or deficiencies or requiring the performance of any
repairs, replacements, alterations or other work, and no insurance company has
refused to issue a policy of insurance to SELLER due to the condition of the
Property.

 

(i)            There is no pending or, to the knowledge of SELLER threatened,
governmental proceeding, including any condemnation proceeding, affecting any
portion of the Property or which would impair or curtail direct access to and
from the Property.

 

(j)            Utilities necessary for the operation of the Property in
accordance with the use clause of the Lease are available to the Property and
SELLER has not received notice that the availability of such utilities is to be
reduced or terminated.

 

(k)           All required action necessary to authorize SELLER to enter into
this Contract and to carry out SELLER’s obligations hereunder has been taken or
will be taken by the Closing Date.

 

(l)            There are no attachments, executions, assignments for the benefit
of creditors, receiverships, conservatorships, or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other debtor relief laws
contemplated or filed by SELLER or, to the best knowledge of SELLER, pending
against SELLER.

 

(m)          Except for the Lease with Tenant, there are no tenant leases,
written or oral, for the Property or any portion thereof and other than for
easement rights evidenced by the Exceptions and the Lease with Tenant, there are
no other rights of others to occupy the Property or any portion thereof.

 

(n)           The copy of the Lease delivered to PURCHASER by SELLER will be
complete and accurate, and other than for the Letter Agreement dated
November 18, 2004 between SELLER and Tenant (the “Letter Agreement”) and the Tax
Abatement Agreements there are no other agreements with Tenant relating to the
Lease. There are no defaults under the Lease known to SELLER or claimed by
Tenant and the Lease is in full force and effect. SELLER hereby represents and
warrants to PURCHASER that other than for the remainder of the commission to be
paid to Grubb & Ellis Company upon the occupancy of the Leased Premises by
Tenant (which shall be paid by SELLER on or prior to Closing), there are no
leasing commissions, fees or other remuneration due to any broker, agent,
finder, or other person due in connection with the Lease, including the exercise
of any renewal options thereunder.

 

(o)           Prior to Closing, SELLER shall cause the Improvements to be
modified and certain Tenant improvements to be constructed in substantial
compliance with the Construction Plans (as such term is defined in Paragraph
6A(a)(4) below). To the best of SELLER’s

 

6

--------------------------------------------------------------------------------


 

knowledge the Improvements, the modifications to the Improvements, and certain
tenant improvements to be constructed by SELLER have been and are being
constructed on the Land in a good and workmanlike manner and in substantial
compliance with the Construction Plans, the Lease, and the requirements of
applicable law. All taxes, bills, claims and other payments due by SELLER with
respect to the construction, use, repair, management, ownership, maintenance and
operation of the Property (including without limitation any of the
aforementioned that could form the basis of a lien, as for example, a tax lien
or a mechanic’s or materialman’s lien), to the extent that final bills and
invoices are available at the time of Closing, will be paid as of the Closing
Date, or in the case of inchoate tax liens and other items for which final bills
and invoices are not available, will be paid by SELLER post-Closing if a sole
obligation of SELLER, or will be prorated between SELLER and PURCHASER as of the
Closing Date if within the terms of Paragraph 11 of this Contract.
Notwithstanding the foregoing, it is agreed that SELLER shall have the right to
bond around any lien claim against the Property that SELLER is contesting in
good faith, provided that such lien claim will not appear as an exception in the
Owner’s Policy of Title Insurance to be issued to PURCHASER.

 

(p)           There are no escrows for insurance premiums; taxes, general or
special assessments; or utilities, either deposited by Tenant with SELLER or
deposited by SELLER with SELLER’s existing lender.

 

(q)           (i)            SELLER has the full right, power, and authority to
sell the Property to PURCHASER as provided in this Contract and to carry out
SELLER’s obligations hereunder; and all required action necessary to authorize
SELLER to enter into this Contract and to carry out SELLER’s obligations
hereunder has been taken. The individual executing this Contract on behalf of
SELLER has the authority to do so.

 

(ii)            There are no pending, or to the knowledge of SELLER threatened,
actions, suits, claims, proceedings or litigation against SELLER that would
prevent SELLER from entering into this Contract, or adversely affect SELLER’s
ability to perform hereunder, or that would in any way result in any liability
to PURCHASER.

 

(iii)           There are no attachments, executions, assignments for the
benefit of creditors, receiverships, conservatorships, or voluntary or
involuntary proceedings in bankruptcy or pursuant to any other debtor relief
laws contemplated or filed by SELLER or to the best knowledge of SELLER pending
against SELLER.

 

The representations and warranties set forth above are made as of the date this
Contract is fully executed and except as set forth in the Certificate to be
executed by SELLER pursuant to the following paragraph shall be deemed made also
as of the Closing Date. In the event that any representation or warranty made by
SELLER as of the Closing Date is untrue, any action with respect to such breach
of the representation and warranty must be brought by PURCHASER within two
(2) years and one (1) day of the Closing Date. The provisions of this
grammatical paragraph shall survive the Closing.

 

7

--------------------------------------------------------------------------------


 

If any representation or warranty above is known by PURCHASER, prior to Closing,
to be untrue, PURCHASER shall give SELLER written notice of such fact. If
(a) such representation and warranty is not remedied by SELLER prior to Closing,
or (b) the representation and warranty, as remedied, has a material and adverse
affect on any decision made by PURCHASER to proceed with this transaction, or
(c) any representation or warranty made by SELLER is untrue and such fact is not
disclosed to PURCHASER until SELLER’s delivery of SELLER’s Certificate regarding
the truthfulness of the representations and warranties, and same has a material
and adverse affect on PURCHASER’s decision to purchase the Property, then
PURCHASER may either (i) terminate this Contract and the Earnest Money shall be
refunded to PURCHASER, and neither party shall have any further rights, duties
or obligations pursuant to this Contract except as expressly provided for
herein, or (ii) waive its objections to any such untrue representation or
warranty and this Contract shall remain in full force and effect. At Closing
SELLER shall deliver to PURCHASER a certificate stating that all of the
representations and warranties made by SELLER were true when made and, except as
otherwise disclosed to PURCHASER in writing, are true as of the Closing Date.
The provisions of this grammatical paragraph shall survive the Closing.

 

From the Effective Date until the Closing Date or earlier termination of this
Contract, SELLER covenants that it shall (a) not enter into any written or oral
service contract or other agreement with respect to the Property that will not
be fully performed by SELLER on or before the Closing Date, or that will not be
cancellable by PURCHASER on thirty (30) days prior written notice without
liability to PURCHASER on or after the Closing Date, without first obtaining the
written consent of PURCHASER, which consent PURCHASER agrees to not unreasonably
withhold, delay or condition and (b) advise PURCHASER promptly of any
litigation, arbitration or administrative hearing before any governmental agency
concerning or affecting the Property which is instituted or threatened after the
Effective Date.

 

5.             PURCHASER’S REPRESENTATIONS. WARRANTIES AND COVENANTS. PURCHASER
represents, warrants, covenants, and agrees with SELLER to the following as of
the date this Contract is fully executed and as of the Closing Date:

 

(a)           PURCHASER has the full right, power, and authority to purchase the
Property from SELLER as provided in this Contract and to carry out PURCHASER’s
obligations hereunder; and all required action necessary to authorize PURCHASER
to enter into this Contract and to carry out PURCHASER’s obligations hereunder
has been taken. The individual executing this Contract on behalf of PURCHASER
has the authority to do so.

 

(b)           There are no pending, or to the knowledge of PURCHASER threatened,
actions, suits, claims, proceedings or litigation against PURCHASER that would
prevent PURCHASER from entering into this Contract, or adversely affect
PURCHASER’s ability to perform hereunder, or that would in any way result in any
liability to SELLER.

 

(c)           There are no attachments, executions, assignments for the benefit
of creditors, receiverships, conservatorships, or voluntary or involuntary
proceedings in bankruptcy or

 

8

--------------------------------------------------------------------------------


 

pursuant to any other debtor relief laws contemplated or filed by PURCHASER or
to the best knowledge of PURCHASER pending against PURCHASER.

 

The representations and warranties set forth above are made as of the date this
Contract is fully executed and except as set forth in the Certificate to be
executed by PURCHASER pursuant to the terms of this paragraph, shall be deemed
made also as of the Closing Date. It shall be a condition of SELLER’s obligation
to close that the representations and warranties made hereunder are true on the
Closing Date. In the event any representation or warranty made by PURCHASER as
of the Closing Date is untrue, any action with respect to such breach of the
representation and warranty must be brought by SELLER within two (2) years and
(1) day of the Closing Date. At Closing, PURCHASER shall deliver to SELLER a
Certificate stating that all of the representations and warranties made by
PURCHASER were true when made and are true as of the Closing Date. SELLER shall
have a period of two (2) years and one (1) day from the Closing Date to bring an
action against PURCHASER for the breach of any such representation or warranty.
The provisions of this grammatical paragraph shall survive the Closing.

 

Furthermore, PURCHASER covenants as follows:

 

(aa)         PURCHASER agrees to indemnify, defend and hold SELLER and Tenant
and their agents, servants, employees and invitees harmless from and against any
mechanics’ or other liens or claims, suits, actions, debts, liabilities,
damages, injuries, costs, charges and expenses, including court costs and
reasonable attorneys’ fees, which arise out of or in connection with PURCHASER’s
inspection, testing, studying, and examination of the Property, except for
claims for pre-existing conditions on or under the Property and those arising
from the presence or discovery of existing hazardous substances, or disturbance
of such existing hazardous substances prior to PURCHASER obtaining knowledge
that such hazardous substances exist on the Property. This agreement to
indemnify, defend and hold harmless shall survive the termination of this
Contract or the consummation of this transaction, as may be applicable,
notwithstanding anything else to the contrary contained herein.

 

(bb)         PURCHASER shall repair any damage to the Property caused by any
tests or studies conducted by PURCHASER or PURCHASER’s agents. Such obligation
shall survive the termination of this Contract, notwithstanding anything else to
the contrary contained herein. Notwithstanding the foregoing, any invasive
testing of the Property must be approved by SELLER (which approval will not be
unreasonably withheld, delayed or conditioned).

 

6A.          INSPECTION PERIOD.

 

(a)           SELLER will deliver to PURCHASER at SELLER’s sole cost and expense
and within ten (10) business days after the Effective Date, the following:

 

(1)           Copies of the Lease, the Guaranty and the Letter Agreement;

 

(2)           Copies of the following:

 

9

--------------------------------------------------------------------------------


 

(A)          Restated as Amended Standard Tax Abatement Agreement between the
City of Sugar Land, SELLER and Tenant, dated effective November 17, 2004;

 

(B)           Performance Agreement between the Sugar Land Development
Corporation and Tenant, dated effective November 15, 2004;

 

(C)           Restated as Amended Tax Abatement Agreement between Fort Bend
County, SELLER and Tenant, dated December 7, 2004;

 

(D)          Restated as Amended Standard Tax Abatement Agreement between Fort
Bend County Municipal Utility District No. 21, SELLER and Tenant, dated
effective December 28, 2004.

 

(the documents described in Paragraphs 6A(a)(2)(A), (C) and (D) being herein
collectively called the “Tax Abatement Agreements”);

 

(3)           Copies of the commission agreement and related letter agreement,
each dated September 27, 2004, between SELLER and Grubb & Ellis Company;

 

(4)           The final construction plans and specifications for the
modifications to the Improvements and certain tenant improvements to be
constructed by or on behalf of SELLER including all change orders thereto,
whether pending or previously approved (the “Construction Plans”) (it being
understood and agreed that SELLER shall have no obligation to furnish PURCHASER
with construction plans for any improvements to be constructed by Tenant except
to the extent SELLER is entitled to be provided with and receives such plans
pursuant to the Lease);

 

(5)           A copy of all geotechnical reports and environmental reports for
the Land in the possession of SELLER;

 

(6)           Copy of the construction contract between SELLER and Rosenberger
Construction LP for the construction of modifications to the existing
Improvements and certain tenant improvements for the Property, together with
copies of all warranties and guaranties for the Property that are currently
available to SELLER; and

 

(7)           Copies of all building permits; and

 

(8)           A copy of all other documents described on the “Due Diligence
Checklist for Sellers” attached hereto as Exhibit F, to the extent such
documents are in existence and in the possession of SELLER. If any such
documents aren’t in existence or in the possession of SELLER, SELLER shall
notify PURCHASER of such fact in writing, and such notice to Purchaser shall be
deemed to be delivery to

 

10

--------------------------------------------------------------------------------


 

PURCHASER of such item, for purposes of commencing the Inspection Period (as
defined in Paragraph 6A(b).

 

Furthermore, during the Inspection Period SELLER shall allow PURCHASER access to
information of SELLER readily available relating to the Property, and to the
Property, as provided for in Paragraph 9, to make physical inspections of the
Property.

 

If this Contract is terminated as provided for herein, PURCHASER agrees to
return to SELLER any and all reports and information that have been furnished by
SELLER to PURCHASER for review. PURCHASER agrees to keep all such information
confidential and not disclose the same to third parties unless and to the extent
necessary for PURCHASER’s due diligence purposes, and, at SELLER’S option (and
only in the event PURCHASER terminates this Contract for a reason other than a
breach by SELLER) to provide to SELLER, at SELLER’s cost, copies of any third
party reports that may have been prepared for the benefit of PURCHASER relating
to the Property.

 

(b)           Notwithstanding any provision herein to the contrary, but subject
to Paragraphs 5(aa) and 5(bb) above and Paragraph 9 below, PURCHASER and SELLER
specifically agree that PURCHASER shall have until 5:00 P.M. Houston, Texas time
on the day which is thirty (30) days after the delivery of all of the materials
identified in Paragraph 6A(a) of this Contract (such date being herein called
the “Inspection Period Notice Date” and such period of time being herein called
the “Inspection Period”) in which to examine and inspect the Property. If on the
basis of such examinations and inspections PURCHASER determines in its sole and
absolute discretion that PURCHASER desires to purchase the Property, then
PURCHASER shall evidence its election to proceed with this Contract by giving
written notice of such election to SELLER, such notice to be received by SELLER
by 5:00 p.m., Houston, Texas time on the Inspection Period Notice Date.
Furthermore, PURCHASER shall deposit with the Title Company within three
(3) business days after the Inspection Period Notice Date an additional sum in
the amount of Two Hundred Fifty Thousand and No/100 Dollars (US $250,000.00)
which shall become a part of the Earnest Money from and after such date for all
purposes of this Contract. If such notice is not received by SELLER by such date
and time, or if such additional $250,000.00 of Earnest Money is not deposited
with the Title Company by such date, this Contract shall immediately terminate,
the Earnest Money shall be returned to PURCHASER, and neither SELLER nor
PURCHASER shall have any further rights, duties or obligations hereunder except
as specifically provided for herein. If such notice is timely received by SELLER
and such such additional $250,000.00 Earnest Money is timely received by the
Title Company, this Contract shall remain in force and effect and the total
amount of the Earnest Money held by the Title Company ($500,000.00) shall be
nonrefundable to PURCHASER other than for (i) SELLER’s default under this
Contract; (ii) condemnation of the Property or any destruction of the Property
and PURCHASER terminates this Contract pursuant to the terms of Paragraph 13 and
23 hereof; or (iii) a provision of this Contract that expressly gives PURCHASER
the right to terminate this Contract after the Inspection Period Notice Date and
to receive a refund of the Earnest Money.

 

6B.          CONDITION OF THE PROPERTY. (a) During the Inspection Period,
PURCHASER will: (i) obtain at its sole cost and expense a property condition
report prepared by

 

11

--------------------------------------------------------------------------------


 

a third party reviewer, which will cover all of the Property other than the
modifications to be constructed pursuant to the Construction Plans (the “Base
Building”); (ii) will review (or retain a third party to review) the
Construction Plans; and (iii) notify SELLER of any objections PURCHASER may have
to the Base Building and the Construction Plans. Failure to give written notice
to Seller prior to the Inspection Period Notice Date of any objection to the
Base Building and the Construction Plans shall be an irrevocable waiver of any
objection to the Base Building and the Construction Plans; provided, however,
that if SELLER receives any request for a change order subsequent to the date
SELLER delivers the Construction Plans to PURCHASER pursuant to Paragraph
6A(3) above, SELLER shall promptly deliver such change order request to
PURCHASER, notwithstanding that the Inspection Period Notice Date may have
passed.

 

(b)           Within fifteen (15) days following the date that SELLER delivers
to PURCHASER the Certificate of Substantial Completion (as such term is defined
in Paragraph 9B below) and a temporary Certificate (or Certificates) of
Occupancy to be issued by the City of Sugar Land for both floors of the
Improvements, PURCHASER shall obtain, at its sole cost and expense, a second
property condition report, covering just the improvements which are the subject
of the Construction Plans (the “New Improvements”), and shall provide a copy of
the second property condition report to SELLER. It will be a condition precedent
to PURCHASER’s obligation to purchase the Property from SELLER (in addition to
the conditions precedent described in Paragraphs 9A and 9B), that the second
property condition report not raise any deviation from the approved Construction
Plans which is deemed by preparer of the second property condition report to be
material.

 

(c)           If the second property condition report raises deviations from the
approved Construction Plans which are not material (in the opinion of the
preparer of the report), then the existence of such non-material deficiencies
shall not be a failure of PURCHASER’s conditions precedent to Closing. If the
second property condition report raises any deviations from the approved
Construction Plans that are material in the opinion of the preparer of the
second property condition report, PURCHASER shall so notify SELLER in writing.
SELLER shall notify PURCHASER in writing, within five (5) business days after
being notified by PURCHASER, as to whether SELLER agrees or disagrees that any
such deviation is a material deviation. If SELLER agrees that such deviations
are material, then SELLER will use commercially reasonable efforts to correct or
cause to be corrected such deviations within sixty (60) days from the date that
SELLER and PURCHASER have agreed that such deviations are material, and the
Closing Date will be extended accordingly. If SELLER believes that any such
deviation is not a material deviation, then PURCHASER at its sole cost and
expense will have thirty (30) days to have a property condition consultant
mutually acceptable to SELLER and PURCHASER (the “Final Consultant”) review and
investigate the deviation which is being disputed by SELLER and PURCHASER as
being material and issue a new property condition report addressing solely such
disputed deviation. Such determination by the Final Consultant shall be binding
on SELLER and PURCHASER. If the Final Consultant determines that the disputed
deviation is material, then SELLER will use commercially reasonable efforts to
correct or cause to be corrected such deviation(s) within sixty (60) days after
such determination by the Final Consultant and the Closing Date will be extended
accordingly. If the Final Consultant determines that any such deficiencies are
not material, the parties shall proceed to Closing. Any deviations

 

12

--------------------------------------------------------------------------------


 

from the approved Construction Plans that (i) are not material AND (ii) are
required by the Tenant to be corrected shall be corrected by or on behalf of
SELLER. SELLER shall have no obligation to correct or cause to be corrected any
deviation that is not material if the Tenant does not require the correction of
same.

 

7.             SURVEY.

 

(a)           SELLER shall, within two (2) business days after the Effective
Date, deliver to PURCHASER and Title Company a copy of the Survey of the Land
and Improvements prepared by Walter P. Sass, State of Texas Registered
Professional Land Surveyor No. 4410 (the “Surveyor”), dated January 30, 2003,
last revised November 22, 2004 (the “Survey”). PURCHASER shall have until the
twentieth (20th ) day of the Inspection Period to review the Survey and to
object, by giving written notice to SELLER, to any matters shown on the Survey.
Failure to give written notice to SELLER within such time period of any
objections shall be an irrevocable waiver of any objection to any matter
disclosed on the Survey. SELLER shall be obligated to use good faith,
commercially reasonable efforts to cure or remove any objections to the Survey
raised by PURCHASER. In the event that SELLER is unable, despite its good faith,
commercially reasonable efforts, to cure any such objections to the Survey by
the end of the Inspection Period. PURCHASER, by giving written notice to SELLER
before the end of the Inspection Period, may either (i) terminate this Contract
in which event the Earnest Money shall be returned to PURCHASER and neither
SELLER nor PURCHASER shall have any further rights, duties or obligations
hereunder except as expressly provided for herein or (ii) waive any such
objections and close the transaction contemplated by this Contract, subject to
the terms of Paragraph 7(b) below.

 

(b)           If PURCHASER elects to proceed with this transaction at the end of
the Inspection Period, SELLER shall cause, at SELLER’s sole cost and expense,
the Survey to be updated and recertified to SELLER, PURCHASER and the Title
Company (the “Updated Survey”). The Updated Survey shall be an as-built survey;
and shall be prepared in accordance with the 1999 Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys as adopted by the American Land
Title Association, the American Congress on Surveying and the National Society
of Professional Surveyors with the additional items 1-4, 6-11 and 13-16 from
Table A described therein (with item 7(b) (2) showing the tract area in both
square footage and acres), and in form sufficient for the Title Company to issue
its owner’s title policy without survey exceptions, or with title insurance
endorsements acceptable to PURCHASER over matters of survey exceptions. The
Updated Survey shall state on its face the zoning classification of the Property
and, if true, that none of the Land nor any of the Improvements thereon lie
within a designated flood plain or wetlands. The Survey shall be certified to
SELLER, PURCHASER and the Title Company (and to PURCHASER’s lender, if and when
applicable), according to the form of survey certification attached as
Exhibit G, and shall be delivered to SELLER, PURCHASER and the Title Company not
later than thirty (30) days prior to Closing. Upon receipt of the Updated Survey
and Updated Commitment (as hereinafter defined), PURCHASER shall have the right
to give SELLER written notice of objections to any matters shown on the Updated
Survey that were not shown on the Survey, such notice to be given within ten
(10) days of PURCHASER’s receipt of the Updated Survey. Failure to give written
notice to SELLER within

 

13

--------------------------------------------------------------------------------


 

such time period of any objections shall be an irrevocable waiver of any
objection to any matter disclosed on the Updated Survey. SELLER shall be
obligated to use good faith, commercially reasonable efforts to cure or remove
any objections to the Updated Survey raised by PURCHASER. In the event that
SELLER is unable, despite its good faith, commercially reasonable efforts, to
cure any such objections to the Updated Survey by the tenth (10th) day after
receipt of PURCHASER’s objections to the Updated Survey, PURCHASER, by giving
written notice to SELLER, may either (i) terminate this Contract in which event
the Earnest Money shall be returned to PURCHASER and neither SELLER nor
PURCHASER shall have any further rights, duties or obligations hereunder, except
as expressly provided for in this Contract, or (ii) waive any such objections
and close the transaction contemplated by the Contract.

 

(c)           Notwithstanding any term or provision contained in Paragraph
7(b) above, in the event that any lender of PURCHASER imposes additional
requirements for the Updated Survey, then PURCHASER shall be responsible for the
costs of having the Updated Survey comply with such additional requirements of
its lender.

 

8.             TITLE COMMITMENT. (a)               SELLER, within ten (10) days
after the Effective Date, shall cause a Commitment for an Owner’s Policy of
Title Insurance, in the form required for use in the State of Texas (the
“Commitment”) for the full amount of the Purchase Price, to be issued by Chicago
Title Insurance Company, National Accounts Division, 171 N. Clark Street, Third
Floor, Chicago Illinois 60601, Attention: Nancy Castro [Telephone Number
312-223-2709; Facsimile Number 312-223-2108] (the “Title Company”), by and
through its local agent, Charter Title Company, 4265 San Felipe, Suite 350,
Houston, Texas 77027, Attention: Annette Casley [Telephone Number 713-871-9700;
Facsimile Number 713-871-8208] (the “Local Title Company”) covering the Land.
The Commitment shall reference all instruments of record and matters affecting
the Property. PURCHASER, in addition to the Commitment, shall be furnished with
legible copies (to the extent available) of all instruments of record referenced
in the Commitment. The Local Title Company shall confirm to PURCHASER that the
Owner’s Policy of Title Insurance, when issued in accordance with the Commitment
and subject to the conditions set forth therein being satisfied, shall include
the following: the deletion of the waiver of arbitration provision; the
endorsement of the printed exception for area and boundaries set forth in the
Commitment per procedural rule P-2(a); the restrictions, encroachments and
minerals endorsement (T-19.1); the access endorsement (T-23); and the contiguity
endorsement, if applicable (T-25). PURCHASER shall have until the twentieth
(20th) day of the Inspection Period in which to notify SELLER in writing of any
objections to title. If PURCHASER fails to so notify SELLER, PURCHASER shall be
deemed to have waived such objections and shall proceed, subject to the other
provisions of this Contract, to close hereunder. If PURCHASER does so notify
SELLER, SELLER shall be obligated to use good faith, commercially reasonable
efforts to cure or remove any objections to the Commitment raised by PURCHASER.
In the event that SELLER is unable, despite its good faith, commercially
reasonable efforts, to cure any such objections to the Commitment by the end of
the Inspection Period, then PURCHASER, by giving written notice to SELLER before
the end of the Inspection Period, may either (i) waive such objections and
proceed to close in accordance herewith or (ii) terminate this Contract by
giving written notice to SELLER, in which event the Earnest Money shall be
returned to

 

14

--------------------------------------------------------------------------------


 

PURCHASER and neither SELLER nor PURCHASER shall have any further duties or
obligations hereunder except as expressly provided for herein.

 

(b)           If PURCHASER elects to proceed with this transaction at the end of
the Inspection Period, SELLER shall cause, at SELLER’s sole cost and expense,
the Commitment to be updated (the “Updated Commitment”). The Updated Commitment
shall be in substantially the form of the Commitment and shall be delivered to
SELLER, PURCHASER and the Surveyor not later than thirty (30) days prior to
Closing. Upon receipt of the Updated Commitment, PURCHASER shall have the right
to give SELLER written notice of objections to any matters shown on the Updated
Commitment that were not shown on the Commitment, such notice to be given within
ten (10) days of PURCHASER’s receipt of the Updated Commitment and Updated
Survey. Failure to give written notice to SELLER within such time period of any
objections shall be an irrevocable waiver of any objection to any matter
disclosed on the Updated Commitment. SELLER shall be obligated to use good
faith, commercially reasonable efforts to cure any objections to the Updated
Commitment raised by PURCHASER. In the event that SELLER is unable, despite its
good faith, commercially reasonable efforts, to cure any such objections to the
Updated Commitment by the end of the Inspection Period, by the tenth (10th) day
after receipt of PURCHASER’s objections to the Updated Commitment, PURCHASER, by
giving written notice to SELLER, may either (i) terminate this Contract in which
event the Earnest Money shall be returned to PURCHASER and neither SELLER nor
PURCHASER shall have any further rights, duties or obligations hereunder, except
as expressly provided for in this Contract, or (ii) waive any such objections
and close the transaction contemplated by the Contract.

 

(c)           Notwithstanding the provisions of Paragraphs 7(a), 7(b), 8(a) and
8(b), which obligate SELLER to use good faith, commercially reasonable efforts
to cure PURCHASER’s objections to the Survey, Updated Survey, Commitment and
Updated Commitment (collectively the “Title and Survey Documents”), SELLER shall
not be obligated to expend more than $1,000.00 to cure any individual objection
to a Title and Survey Document, nor more than $2,500.00 in the aggregate to cure
all of PURCHASER’s objections to the Title and Survey Documents, provided,
however:

 

(i)           SELLER shall in all events be obligated to cure or remove at
closing mortgages, deeds of trust, judgment liens, mechanic’s liens or similar
monetary encumbrances reflected on the Commitment or Updated Commitment
(“Monetary Encumbrances”) regardless of whether PURCHASER objects to such
Monetary Encumbrances; and

 

(ii)          If SELLER is unable to cure or remove any Monetary Encumbrance or
other matter reflected on the Title and Survey documents and objected to by
PURCHASER, PURCHASER shall have the rights given to PURCHASER in Paragraphs
7(a), 7(b), 8(a) and 8(b) to either terminate this Contract, in which event the
Earnest Money shall be returned to PURCHASER and neither SELLER nor PURCHASER
shall have any further rights, duties or obligations hereunder except as
expressly provided herein, or to waive any such objections and close the
transaction contemplated by this Contract.

 

15

--------------------------------------------------------------------------------


 

9.             ENTRY ON PROPERTY PRIOR TO CLOSING. From and after the Effective
Date, and so long as this Contract is in effect and PURCHASER is not in default
hereunder, PURCHASER and PURCHASER’s representatives, agents or consultants may,
subject to such reasonable rules and restrictions as SELLER may establish, enter
upon the Property for purposes of inspecting the Property provided (a) such
entry does not unreasonably interfere with the use of the Property by SELLER or
Tenant; (b) PURCHASER shall not permit any liens to attach to the Property by
reason of the exercise of such rights; and (c) except as expressly provided
herein, PURCHASER shall not have the right to terminate this Contract after the
Inspection Period Notice Date based on the results of any such inspections.
SELLER shall cooperate with PURCHASER and shall make its personnel reasonably
available to PURCHASER and PURCHASER’s representatives, agents and consultants
in connection with PURCHASER’s inspection of the Property.

 

9A.          CERTIFICATE OF OCCUPANCY. It shall be a condition of PURCHASER’s
obligation to purchase the Property, and SELLER’s obligation to sell the
Property, that a final unconditional certificate of occupancy for the Property
be issued by the City of Sugar Land, Texas (the “Certificate of Occupancy”).
SELLER agrees to use commercially reasonable efforts to have the Certificate of
Occupancy issued by December 15, 2005. If the Certificate of Occupancy is not
issued by December 15, 2005, then either PURCHASER or SELLER, by written notice
to the other, may terminate this Contract, in which event the Earnest Money
shall be returned to PURCHASER and neither party shall have any further rights,
duties or obligations hereunder except those which expressly survive any
expiration or termination of this Contract.

 

9B.          CONDITIONS PRECEDENT. PURCHASER shall have no obligation to
purchase the Property from SELLER unless the following conditions have been
satisfied by December 15, 2005:

 

(a)           SELLER shall have provided PURCHASER with a copy of the
certificate of substantial completion for the modifications to the Improvements
and the tenant improvements to be constructed per the Construction Contract
executed by SELLER, SELLER’s architect, and the general contractor for such
construction (the “Certificate of Substantial Completion”);

 

(b)           SELLER shall have provided PURCHASER with a copy of the
Certificate of Occupancy;

 

(c)           Tenant shall have executed and delivered to PURCHASER an original
Estoppel Certificate in the form of Exhibit F to the Lease, dated subsequent to
the date of the Certificate of Occupancy but prior to December 15, 2005 in which
Tenant accepts possession of the leased premises;

 

(d)           Tenant shall have taken possession of all of the premises subject
to the Lease, and has commenced full payments of rent and all other charges
payable under the Lease, and;

 

16

--------------------------------------------------------------------------------


 

(e)           Tenant shall have executed and delivered to PURCHASER an original
Subordination, Non-Disturbance and Attornment Agreement in a commercially
reasonable form that shall be agreed to by the parties during the Inspection
Period, dated on or before December 15, 2005.

 

If the foregoing conditions are not satisfied by December 15, 2005, then
PURCHASER shall have the right to terminate this Contract by written notice to
SELLER, the Earnest Money shall be returned to PURCHASER, and neither SELLER nor
PURCHASER shall have any further duties or obligations hereunder except as
specifically provided for herein. SELLER hereby covenants and agrees to use
commercially reasonable efforts to obtain the foregoing items as expeditiously
as reasonably possible and to furnish the same to PURCHASER promptly after
SELLER’s receipt thereof. If the foregoing conditions are not satisfied as of
December 15, 2005 but PURCHASER has not delivered written notice of termination
to SELLER by such time, then this Contract shall remain in full force and
effect.

 

10.           CLOSING. The purchase and sale of the Property (“Closing”) shall
take place through an escrow established with the Title Company on January 4,
2006 (such day of closing being herein called the “Closing Date”). SELLER and
PURCHASER agree, to the extent practicable, to use the United States mail or
overnight courier service for the delivery of documents necessary for the
Closing of the transaction contemplated by this Contract.

 

10.1.        At Closing, SELLER, at SELLER’s expense, shall deliver or cause to
be delivered to PURCHASER:

 

(a)           A Special Warranty Deed in form and substance substantially
similar to that attached hereto as Exhibit B, conveying good and indefeasible
title in fee simple to the Land (including the interests referred to in
Paragraph l(d) of this Contract) and Improvements in their “As-Is” and “Where
Is” condition, free and clear of any and all liens, leases, tenancies,
encumbrances, conditions, easements, assessments, restrictions, and other
conditions except for the following:

 

(1)           general real estate taxes and assessments for the year of closing
(to the extent that tax bills have not been issued; otherwise, if tax bills have
been issued, taxes will be paid for such year) and other subsequent years not
yet due and payable; and

 

(2)           the Exceptions (including the rights of Tenant under the Lease).

 

(b)           Tax statements from all ad valorem taxing authorities with
jurisdiction over the Property showing no delinquent taxes.

 

(c)           The Certificate regarding representations and warranties provided
for in Paragraph 4 above.

 

17

--------------------------------------------------------------------------------


 

(d)           A Bill of Sale and Assignment, in form and substance substantially
similar to that attached hereto as Exhibit C, of the items referenced in
Paragraphs l(c), (e), (g) and (h), as provided for in such Paragraphs.

 

(e)           An Assignment and Assumption of Lease in form and substance
substantially similar to that attached hereto as Exhibit D with respect to
SELLER’s interests and obligations as Landlord under the Lease and in and to the
Guaranty.

 

(f)            Such affidavits, liens, waivers or other documentation as the
Title Company shall reasonably require in order to omit from the Owner’s Title
Policy all exceptions for unfiled mechanics’ materialmen’s, or similar liens,
the gap, and exclusive possession (subject to the rights of Tenant tinder the
Lease).

 

(g)           All keys (if any) for the Property in the possession of SELLER.

 

(h)           An affidavit in form and substance substantially similar to that
attached hereto as Exhibit E stating SELLER’s taxpayer identification number and
that SELLER is not a “Foreign Person,” as provided for in Paragraph 22 below.

 

(i)            The original of the Lease and the Guaranty.

 

(j)            Evidence of SELLER’s capacity and authority to enter into and
close this transaction.

 

(k)           A notice letter to the Tenant (in form mutually acceptable to
SELLER and PURCHASER) informing Tenant of the sale of the Property.

 

(l)            A Rent Roll for the Property, certified by SELLER to be true and
accurate as of the Closing Date.

 

(m)          Any and all other documents reasonably required to be executed by
SELLER to consummate this transaction.

 

SELLER shall also cause the Title Company to issue, at SELLER’s sole cost and
expense, an Owner’s Policy of Title Insurance in accordance with the Commitment
insuring good and indefeasible fee simple title to the Land and Improvements in
PURCHASER (the “Owner’s Policy of Title Insurance”). It is understood and agreed
that (i) SELLER shall be responsible only for the payment of the basic premium
for the Owner’s Policy of Title Insurance; any endorsements requested and/or
required by PURCHASER shall be at the sole cost and expense of PURCHASER and
(ii) the Owner’s Policy of Title Insurance will be issued post-closing.

 

10.2         At Closing, PURCHASER, at PURCHASER’s expense, shall deliver to
SELLER:

 

(a)           The Purchase Price, plus or minus the prorations described in
Paragraph 11.

 

18

--------------------------------------------------------------------------------


 

(b)           Evidence of PURCHASER’s capacity and authority to enter into and
close this transaction.

 

(c)           The Certificate regarding representations and warranties provided
for in Paragraph 5 above.

 

(d)           The Bill of Sale and Assignment instrument referenced in Paragraph
10.1(d) above.

 

(e)           The Assignment and Assumption of Lease instrument referenced in
Paragraph 10.1(e) above.

 

(f)            The notice letter to the Tenant referenced in Paragraph 10.1(k)
above.

 

(g)           Any and all other documents reasonably required to be executed by
PURCHASER to consummate this transaction.

 

11.           PRORATIONS. SELLER agrees to pay or cause to be paid all real
estate taxes and assessments and personal property taxes with respect to any
personal property of SELLER for the years prior to the year of Closing and to
furnish PURCHASER with a certificate or certificates from the appropriate taxing
authorities evidencing that all such prior taxes have been paid. Real estate
taxes and assessments for the year of Closing (2006) shall not be prorated as of
the Closing Date, the payment of same being the responsibility of Tenant per the
terms of the Lease. SELLER shall be liable for any deferred taxes and
assessments that become due either before or after Closing by reason of any
changed use of the Property occurring prior to the Closing. PURCHASER shall be
liable for any deferred taxes and assessments that become due by reason of any
changed use of the Property occurring as of or subsequent to the Closing. All
normal and customarily proratable items not otherwise provided for herein,
including without limitation, rental and other revenue and income, lease
payments, utilities, and real and personal property taxes, shall be prorated as
of 11:59 p.m on the day prior to the Closing Date, SELLER being charged and
credited for all of same to and including such date and PURCHASER being charged
and credited for all of same after such date. If the actual amounts to be
prorated under this Paragraph 11 are not known as of the Closing Date, the
prorations shall be made on the basis of the best evidence then available, and
thereafter, when actual figures are received, a cash settlement will be made
between SELLER and PURCHASER. Such final reconciliation between SELLER and
PURCHASER shall be made within three (3) months after the Closing Date. These
agreements shall survive Closing and not be merged therein.

 

12.           CLOSING COSTS. At Closing, closing costs and expenses of sale
shall be borne as follows:

 

(a)           SELLER shall be obligated for and shall pay:

 

(i)            The premium for the Owner’s Policy of title Insurance as
described in Paragraph 10.1 above;

 

19

--------------------------------------------------------------------------------


 

(ii)           Tax certificates and UCC searches;

 

(iii)          SELLER’s attorneys’ fees;

 

(iv)          The costs of title and survey curative matters, if any, incurred
by SELLER;

 

(v)           Any lien or UCC releases;

 

(vi)          SELLER’s pro rata share of the costs set forth in Paragraph 11
above;

 

(vii)         The cost of the Updated Survey (subject to the provisions of
Paragraph 7(c)); and

 

(viii)        One-half (1/2) of any escrow fees charged by the Title Company.

 

(b)           PURCHASER shall be obligated for and shall pay:

 

(i)            PURCHASER’s pro rata share of the costs set forth in Paragraph 11
above;

 

(ii)           PURCHASER’s due diligence and attorneys’ fees;

 

(iii)          The cost of recording the Special Warranty Deed;

 

(iv)          The premium for any endorsements to the Owner’s Policy of Title
Insurance and the cost of any title insurance policy required by PURCHASER’s
lender (if any);

 

(v)           The costs of having the Updated Survey comply with additional
requirements imposed by PURCHASER’s lender (if any);

 

(vi)          Any fees and expenses incurred by PURCHASER in connection with
PURCHASER obtaining financing for its purchase of the Property; and

 

(vii)         One-half (1/2) of any escrow fees charged by the Title Company.

 

All other closing costs not mentioned herein and for which no provision is made
in this Contract shall be paid by SELLER and/or PURCHASER as is customary in
Sugar Land, Fort Bend County, Texas.

 

13.           CONDEMNATION PRIOR TO CLOSING. If, prior to Closing, (a) any
condemnation or eminent domain proceeding shall be commenced or threatened
against the Property or all or any portion of the Property shall be taken for
any public or quasi-public purpose or by a lawful power or authority by the
exercise of the right of condemnation or eminent domain or by agreement in lieu
thereof, PURCHASER shall have the option of terminating this Contract by giving
written notice of such termination to SELLER and Title Company within

 

20

--------------------------------------------------------------------------------


 

fifteen (15) days after PURCHASER has been notified in writing of such taking by
SELLER, in which event the Earnest Money shall be returned to PURCHASER and all
parties relieved of all further rights, duties and obligations under this
Contract except as expressly provided for herein. In the event PURCHASER does
not elect to terminate this Contract, then this Contract shall remain in full
force and effect. The Purchase Price shall be reduced by the amount of any award
or other payment arising from such condemnation, eminent domain or other taking
by any governmental authority which is paid to SELLER before the Closing Date
and not applied to the restoration of the Property. At the Closing, SELLER shall
assign to PURCHASER all of SELLER’s right, title and interest in and to any
award or other payment arising from such condemnation, eminent domain or other
talking by any governmental authority not paid to SELLER prior to Closing, and
PURCHASER and SELLER shall otherwise proceed to close this transaction as
provided herein, with the new legal description of the Property then remaining
being used for the Special Warranty Deed. The provisions of this Paragraph shall
govern and control rather than the provisions of the Vendor and Purchaser Risk
Act, Texas Property Code Section 5.007.

 

14.           BROKER’S FEE. If, as and when the transaction contemplated by this
Contract is consummated, SELLER hereby agrees to pay a commission to Stan
Johnson Company, Inc. (herein called “Broker”) pursuant to a separate agreement
for its services in connection with this transaction. The right of Broker to
such commission shall irrevocably vest upon the consummation of the transaction
contemplated by this Contract, but no such commission shall be earned or payable
if such transaction fails to close for any reason whatsoever. Broker may divide
its commission with any other licensed real estate brokers or salesmen.
Notwithstanding any such agreement for division of the commission, SELLER and
PURCHASER shall be fully protected (and Broker does hereby agree to indemnify
SELLER and PURCHASER against any loss, damage, expenses or fees incurred by
SELLER and/or PURCHASER because of Broker’s agreement to divide such commission)
in paying the commission to Broker provided for herein. SELLER and PURCHASER
represent and warrant each to the other that except for Broker, no broker or
agent is representing either of them in this transaction. Should any other
broker or agent assert a claim for a commission in connection with this sale,
the party through whom such claim is shown to have been derived shall be solely
responsible for the payment of such commission or the defense of a claim in
connection with the payment of any such commission. Each party indemnifies and
agrees to hold the other harmless of any such claim, cause of action or damages
occasioned by a breach of the herein contained representation and warranty,
including the payment of a reasonable attorneys’ fee in defense of same. The
provisions of this Paragraph 14 shall survive the Closing.

 

15.           DEFAULT AND REMEDIES.

 

(a)           In the event that this transaction is not consummated by reason of
SELLER’s default, PURCHASER shall in PURCHASER’s sole discretion and as
PURCHASER’s sole and exclusive remedy hereunder, either (i) terminate this
Contract, in which case PURCHASER shall receive the Earnest Money or (ii) bring
an action to enforce specific performance of this Contract by SELLER and
complete the transaction contemplated by this Contract, waiving any defects in
title or any failure or breach of warranties, covenants and representations.

 

21

--------------------------------------------------------------------------------


 

(b)           In the event that this transaction, is not consummated due to
PURCHASER’s default, SELLER’s sole remedy shall be the collection of the Earnest
Money as liquidated damages, it being mutually covenanted and agreed that in the
event of PURCHASER’s default SELLER’s actual damages would be difficult, if not
impossible, to ascertain and therefore the payment of the Earnest Money to
SELLER in the event of such default by PURCHASER shall not operate as a penalty
but shall constitute reasonable liquidated damages.

 

16.           ASSIGNMENT OF CONTRACT. This Contract may be assigned by
PURCHASER, without PURCHASER having to obtain the consent of SELLER, to an
Affiliate of PURCHASER. For purposes of the prior sentence, the term “Affiliate”
shall mean and include any person or entity that owns or controls, is owned or
controlled by or is under common ownership or control with PURCHASER, in whole
or in part or is sponsored by PURCHASER (herein called the “Assignee”);
provided, however, that PURCHASER shall not be relieved of claims, demands,
suits, causes of action, losses, liabilities, damages, costs and expenses
(including reasonable attorneys’ fees and court costs) resulting from
PURCHASER’s inspection of the Property during the Inspection Period and presence
on the Property prior to the Closing Date. Such assignment shall be effective
upon delivery to SELLER of an executed original assignment in which such
Assignee expressly assumes the obligations of PURCHASER under this Contract. Any
other proposed assignment shall require the prior written consent of SELLER.

 

17.           NOTICES. Any notices to be given by either party to this Contract
shall be given in writing and may be effected by personal delivery, facsimile
transmittal, delivery by overnight Federal Express or similar courier service,
or mailed by deposit of such into the care and custody of the United States
Postal Service, as applicable, certified, return receipt requested, and postage
prepaid, as follows:

 

 

To SELLER:

 

c/o Simpkins Group, Inc.

 

 

 

Attention: Edwin L. Summers

 

 

 

2900 Weslayan, Suite 350

 

 

 

Houston, Texas 77027

 

 

 

Telephone:

(713) 963-0885

 

 

 

Telecopy/Fax:

(713) 963-8079

 

 

 

E-mail: summers@simpkinsgroup.com

 

 

 

 

 

and counsel

 

Michael R. Winkler, Esq.

 

for SELLER:

 

Campbell & Riggs, P.C.

 

 

 

1980 Post Oak Boulevard, Suite 2300

 

 

 

Houston, Texas 77056

 

 

 

Telephone:

(713) 621-6721

 

 

 

Telecopy/Fax:

(713) 621-5453

 

 

 

E-mail: mwinkler@campbellriggs.com

 

22

--------------------------------------------------------------------------------


 

 

To PURCHASER:

 

Inland Real Estate Acquisitions, Inc.

 

 

 

2901 Butterfield Road

 

 

 

Oak Brook, Illinois 60523

 

 

 

Attention: G. Joseph Cosenza

 

 

 

Tel: (630) 218-4948

 

 

 

Fax: (630) 218-4935

 

 

 

E-mail: joe@inlandgroup.com

 

 

 

 

 

and counsel

 

The Inland Real Estate Group, Inc. Law Department

 

for PURCHASER:

 

2901 Butterfield Road

 

 

 

Oak Brook, Illinois 60523

 

 

 

Attention: Robin Rash, Esq.

 

 

 

Tel: (630) 218-8000, ext. 2854

 

 

 

Fax: (630) 218-4900

 

 

 

E-mail: rash@inlandgroup.com

 

The parties hereto shall have the right from time to time to change their
respective addresses, and each shall have the right to specify as its address
any other address by at least five (5) days prior written notice to the other
party as herein provided. Notice shall be effective and deemed given upon actual
receipt or upon the third (3rd) business day after same is sent as specified
above, whichever is earlier; provided, however, notice given by facsimile
transmittal shall be effective upon transmission and receipt by the sender of a
facsimile confirmation and notice by overnight Federal Express or similar
carrier service shall be effective on the first (1st) business day after same is
sent. Notice timely given to SELLER or PURCHASER shall be effective for the
purposes of this Contract even though such notice may not have been
contemporaneously given to such party’s counsel listed above.

 

18.           MODIFICATION OF CONTRACT; WAIVER. This Contract may not be
modified or amended except by a written instrument signed by SELLER and
PURCHASER. PURCHASER and SELLER may waive any of the conditions contained herein
or any of the obligations of the other party hereunder, but any such waiver
shall be effective only if in writing and signed by the party waiving such
condition or obligation.

 

19.           BINDING EFFECT. This Contract shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, legal
representatives and, subject to Paragraph 16, assigns.

 

20.           ENTIRE AGREEMENT. This Contract, including any Exhibits and
Schedules attached hereto, constitutes the entire agreement and understanding
between the parties hereto and supersedes all prior and contemporaneous
agreements and undertakings of the parties in connection herewith. No
statements, agreements or understandings, representations, warranties or
conditions not expressed in this Contract shall be binding upon the parties
hereto, or shall be effective to interpret, change or restrict the provisions of
this Contract unless such is in writing signed by both parties hereto and by
reference made a part hereof.

 

23

--------------------------------------------------------------------------------


 

21.           GOVERNING LAW; VENUE. In the event that SELLER, PURCHASER and/or
Broker dispute the validity or formation of this Contract, or the meaning,
interpretation or operation of any term, condition, definition, or provision of
this Contract resulting in litigation, mediation, or other form of dispute
resolution, the parties agree that the law of the State of Texas shall apply and
that venue for any such litigation, mediation or other form of dispute
resolution shall take place in a court of appropriate jurisdiction in the State
of Texas.

 

22.           NON-FOREIGN AFFIDAVIT. SELLER warrants and represents that no
withholding of the Purchase Price is required pursuant to Section 1445 of the
Internal Revenue Code of 1954, as amended. In assurance of such warranties and
representations, SELLER agrees to execute and deliver to PURCHASER at Closing a
Non-foreign Affidavit.

 

23.           CASUALTY DAMAGE; RISK OF LOSS.

 

(a)           In the event the Property is substantially damaged or destroyed
(which for the purposes hereof shall mean damage or destruction resulting in a
repair cost equal to or greater than $250,000.00 or a period of time needed to
repair the Property to substantially its former condition equal to or greater
than one hundred twenty (120) days after the date of the occurrence of the
damage or destruction) by fire or other casualty on or after the Effective Date
but prior to the Closing, PURCHASER shall have the option of (i) terminating
this Contract, whereupon the Earnest Money shall be returned to PURCHASER and
neither SELLER nor PURCHASER shall have any further rights or obligations
hereunder except as expressly provided for herein or (ii) closing this
transaction; provided, however, that with respect to the right provided for in
clause (ii) immediately preceding, PURCHASER, shall receive a credit against the
Purchase Price for any and all insurance proceeds paid to SELLER in connection
with such casualty and not used by SELLER in connection with the repair and
restoration of the Property.  SELLER’s rights in and to such proceeds which have
not been paid to SELLER as of the Closing Date shall be assigned to PURCHASER at
the Closing. In the event there is a deductible applicable to such insurance
policy, the Purchase Price shall be reduced by the amount of the deductible. If
necessary, the Closing Date shall be extended to a date mutually agreed to by
the parties to allow a determination of the repair cost or the time needed for
repair. SELLER hereby agrees to use diligent efforts to settle any insurance
claims. PURCHASER shall give SELLER written notice of PURCHASER’s election
within fifteen (15) days after SELLER has given PURCHASER written notice of such
casualty loss and the repair cost and the time period for repair has been
determined.

 

(b)           In the event the Property is damaged or destroyed by fire or other
casualty on or after the Effective Date but prior to the Closing, but such
damage or destruction does not rise to the level of substantial damage or
destruction pursuant to Paragraph 23(a), then this Contract shall remain in full
force and effect and PURCHASER, at PURCHASER’s option, by written notice given
to SELLER within fifteen (15) days after SELLER has given PURCHASER written
notice of the casualty loss, may either (x) proceed to close this transaction,
in which event PURCHASER shall receive a credit against the Purchase Price in an
amount equal to any and all insurance proceeds paid to SELLER in connection with
such casualty and not used by SELLER in connection with the repair and
restoration of the Property, SELLER’s rights in and to such proceeds not paid to
SELLER as of the Closing shall be assigned to PURCHASER at the

 

24

--------------------------------------------------------------------------------


 

Closing, and the Purchase Price shall, be reduced by the amount of any
deductible applicable to the insurance policy or (y) require SELLER to repair
and restore, at SELLER’s sole cost and expense, the Property to its condition
prior to such damage and destruction, and the Closing Date, to the extent
necessary, shall be extended to a date mutually agreed to by SELLER and
PURCHASER for such purpose. SELLER agrees that it shall diligently commence and
proceed with such repair and restoration work until the completion of same.

 

The provisions of this Paragraph shall govern and control rather than the
provisions of the Vendor and Purchaser Risk Act, Texas Property Code
Section 5.007.

 

24.           NOTICES REGARDING MUNICIPAL UTILITY DISTRICTS AND WATER DISTRICTS.
The Property is located in Municipal Utility District No. 21, which requires a
notice to be given to the PURCHASER pursuant to the provisions of the Texas
Water Code. Such notice shall be given to PURCHASER in accordance with the
applicable provisions of the Texas Water Code at the time of execution of this
Contract.

 

25.           NOTICE TO PURCHASERS OF REAL ESTATE. IN ACCORDANCE WITH THE TERMS
OF THE REAL ESTATE LICENSE ACT OF TEXAS, PURCHASER IS HEREBY ADVISED THAT IT
SHOULD HAVE AN ABSTRACT COVERING THE PROPERTY EXAMINED BY AN ATTORNEY OF ITS OWN
SELECTION, OR BE FURNISHED WITH OR OBTAIN A POLICY OF TITLE INSURANCE. PURCHASER
ACKNOWLEDGES RECEIPT OF THIS NOTICE BY EXECUTION OF THIS CONTRACT.

 

26.           EFFECTIVE DATE. The phrase “Effective Date” or “Effective Date of
this Contract” shall mean the date a counterpart of this Contract has been fully
executed by SELLER and PURCHASER.

 

27.           DAY FOR PERFORMANCE. In the event the day for which performance is
scheduled hereunder is a Saturday, Sunday, or a holiday observed by national
banking associations in Houston, Texas, then the day for such performance shall
be the immediately following business day. Any reference to a “business day” in
this Contract shall mean a day other than a Saturday, Sunday or holiday observed
by national banking associations in Houston, Texas. Time is of the essence with
respect to the performance by the parties of their obligations hereunder.

 

28.           ATTORNEYS’ FEES. In the event of a dispute or controversy
concerning the agreements which are the subject of this Contract that results in
litigation or binding arbitration, the prevailing party in such litigation or
binding arbitration shall be entitled to reasonable attorneys’ fees and costs as
determined by the court or the arbitrator.

 

29.           COUNTERPARTS; FACSIMILE SIGNATURES. This Contract may be executed
in counterparts, each of which shall be deemed an original hereof. Each party
hereto agrees that its signature page may be attached to an identical
counterpart of this Contract so that there are signature pages of each such
party to such counterpart of this Contract. Facsimile signatures shall be deemed
original signatures, with any party submitting a document with a

 

25

--------------------------------------------------------------------------------


 

facsimile signature agreeing to thereafter submit such document with an original
signature, and any party may rely on a facsimile signature as being an ink
original.

 

30.           DISCLAIMERS.

 

(a)           Except as expressly set forth in Paragraph 4 hereof, SELLER makes
no representation or warranty as to the truth, accuracy or completeness of any
of the materials, data or information delivered by SELLER to PURCHASER in
connection with the transaction contemplated hereby. PURCHASER acknowledges and
agrees that except as set forth in Paragraph 4, all materials, data and
information delivered by SELLER to PURCHASER in connection with the transaction
contemplated hereby are provided to PURCHASER as a convenience only and that
PURCHASER’s reliance on or use of such materials, data or information prepared
by parties other than SELLER shall be at the sole risk of PURCHASER; provided,
however, that SELLER hereby represents and warrants that to the best of its
knowledge it is unaware of any inaccuracy of incompleteness in any such
materials, data and information delivered by SELLER to PURCHASER.

 

(b)           EXCEPT AS EXPRESSLY SET FORTH IN THIS CONTRACT OR IN THE
DOCUMENTATION DELIVERED PURSUANT TO THE TERMS HEREOF, IT IS UNDERSTOOD AND
AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PROPERTY, INCLUDING BUT NOT LIMITED TO, WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER’S WARRANTIES OF TITLE TO BE SET FORTH IN THE
DEED), TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITION (INCLUDING THE
PRESENCE OF ASBESTOS) UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION,
GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS,
THE TRUTH, ACCURACY OR COMPLETENESS OF THE ITEMS DELIVERED PURSUANT TO PARAGRAPH
6 HEREOF PREPARED BY PARTIES OTHER THAN SELLER OR ANY OTHER INFORMATION PROVIDED
ON BEHALF OF SELLER BY OTHERS TO PURCHASER, OR ANY OTHER MATTER OR THING
REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING
SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE
PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS” EXCEPT AS EXPRESSLY SET FORTH IN
THIS CONTRACT. PURCHASER REPRESENTS TO SELLER THAT PURCHASER WILL CONDUCT PRIOR
TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO,
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY
TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR
NONEXISTENCE OF CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR
TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND EXCEPT AS EXPRESSLY SET
FORTH IN THIS CONTRACT, WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR

 

26

--------------------------------------------------------------------------------


 

EMPLOYEES WITH RESPECT THERETO. UPON CLOSING, PURCHASER SHALL ACCEPT THE RISK
THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND
ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
PURCHASER’S INVESTIGATIONS, AND EXCEPT AS EXPRESSLY SET FORTH IN THIS CONTRACT,
PURCHASER UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND
RELEASED SELLER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION
(INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR
CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED
AGAINST SELLER AT ANY TIME BY REASON OF OR ARISING OUT OF ANY CONSTRUCTION
DEFECTS, PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING ANY
ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES
OR MATTERS REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES THAT THE PURPOSE OF
THIS PARAGRAPH IS FOR PURCHASER, TO THE FULLEST EXTENT POSSIBLE AT LAW, TO
WAIVE, RELINQUISH, RELEASE AND DISCLAIM, ANY CLAIM OR LIABILITY OF OR AGAINST
SELLER AS THE RESULT OF ANY CONDITION OR STATE OF FACTS RELATING OR PERTAINING
TO THE PROPERTY ON THE CLOSING DATE EXCEPT AS EXPRESSLY SET FORTH IN THIS
CONTRACT. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN TAKEN INTO ACCOUNT BY THE
PARTIES IN THEIR DETERMINATION OF THE PURCHASE PRICE. THE PROVISIONS OF THIS
PARAGRAPH 30(b) SHALL SURVIVE THE CLOSING AND BE INCORPORATED INTO THE SPECIAL
WARRANTY DEED REFERRED TO IN PARAGRAPH 10.1(A) OF THIS CONTRACT.

 

(c)           It is the understanding and intention of the parties that
PURCHASER’S rights and remedies with respect to the transactions provided for
and contemplated in this Contract (collectively, this “Transaction”) and with
respect to all acts or practices of SELLER, past, present or future, in
connection with this Transaction, are and shall be governed by legal principles
other than the Texas Deceptive Trade Practices - Consumer Protection Act (the
“DTPA”). Accordingly, PURCHASER hereby agrees that under Section 17.49(g) of the
DTPA this Transaction is not governed by the DTPA. PURCHASER expressly
recognizes that the total consideration as agreed to by SELLER has been
predicated upon the inapplicability of the DTPA to this Transaction and that
SELLER, in determining to proceed with the entering into of this Contract, has
expressly relied on the inapplicability of the DTPA to this Transaction.

 

31.           TAX DEFERRED EXCHANGE. In the event SELLER desires to effect a
Tax-Deferred Exchange in connection with the conveyance of the Property,
PURCHASER agrees to cooperate in effecting such Tax-Deferred Exchange; provided,
however, that the exchanging party shall be responsible for all additional costs
associated with such Tax-Deferred Exchange, and provided, further, that a
non-exchanging party shall not assume any additional liability with respect to
such Tax-Deferred Exchange. SELLER and PURCHASER shall execute such

 

27

--------------------------------------------------------------------------------


 

additional documents, at no cost to the non-exchanging party, as shall be
required to give effect to this provision.

 

32.           CAPTIONS. Captions and headings throughout this Contract are for
convenience and reference only, and they shall not define, limit, modify or add
to the interpretation or meaning of any provisions of this Contract or in any
way affect the scope, intent or effect of this Contract.

 

33.           SEVERABILITY. If any one or more of the provisions contained in
this Agreement shall for any reason be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

34.           EXHIBITS. All exhibits attached to this Contract are hereby made a
part of this Contract for all purposes whatsoever.

 

35.           CONSTRUCTION WARRANTY. SELLER represents and warrants that it
shall cause, at SELLER’s sole cost and expense, the general contractor to
correct and complete any “punch-list” items set forth in the Certificate of
Substantial Completion. Furthermore, SELLER agrees that for a period of one
(1) year commencing as of the date of Substantial Completion (as such term is
defined in the Lease), SELLER shall be solely responsible for having the general
contractor correct any latent or patent defects in workmanship and materials
used in the construction of the New Improvements, it being understood and agreed
that although the Construction Warranties shall be assigned to PURCHASER, SELLER
shall be the party responsible for enforcing same, and the cost of correcting
any defective material or workmanship during such one (1) year period, as
between SELLER and PURCHASER, shall be borne by SELLER. The terms and provisions
of this Paragraph 35 shall be included in the Certificate to be provided by
SELLER to PURCHASER pursuant to Paragraph 4, and shall survive the Closing for
the time period specified herein.

 

36.           TENANT’S RIGHT OF FIRST REFUSAL. The parties acknowledge that
Article 44 of the Lease grants Tenant a right of first refusal to purchase the
Property, and that such right of first refusal continues and exists for a period
of five (5) years, commencing as of the first day of the Term (as such term is
defined in the Lease). SELLER’s obligation to sell the Property to PURCHASER,
and PURCHASER’s obligation to acquire the Property from SELLER is expressly
conditioned on Tenant waiving its right to purchase the Property pursuant to
Article 44 of the Lease in connection with: (i) the proposed sale to PURCHASER
per this Contract; and (ii) any future conveyances to or among any entity in
whole or in part owned by or affiliated with The Inland Group of Real Estate
Companies, Inc. SELLER agrees that upon execution of this Contract by all
parties, it shall provide to Tenant the “Outside Landlord Other Notice” as
required by said Article 44.

 

28

--------------------------------------------------------------------------------


 

EXECUTED by the parties as of the date set forth below the signature of each
party, with the Effective Date of this Contract to be the last of such dates as
provided for in Paragraph 26.

 

 

SELLER:

 

 

 

1410 GILLINGHAM, LTD., a Texas limited
partnership

 

 

 

By:

B. Douglas Simpkins, Jr. Inc., a General Partner

 

 

 

 

 

By:

  /s/ B. Douglas Simpkins, Jr.

 

 

B. Douglas Simpkins, Jr., President

 

 

 

 

 

Date:

  8/12/05

 

 

 

PURCHASER:

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation

 

 

 

 

 

 

By:

/s/ Louis Quilici

 

 

Name:

Louis Quilici

 

 

Title:

Sr. Vice-President

 

 

Date:

  8/12/05

 

29

--------------------------------------------------------------------------------


 

Broker executes this Contract for the sole purpose of evidencing its agreement
to the terms and provisions of Paragraph 14 above. The consent of the Broker
shall not be required for any amendment to this Contract (including any
amendment of the Purchase Price) other than for an amendment to Paragraph 14.

 

 

STAN JOHNSON COMPANY, INC.

 

 

 

 

 

By:

/s/ Daniel E. Herrald

 

Name:

 Daniel E. Herrald

 

Title:

Senior Associate

 

Date:

  August 15, 2005

 

30

--------------------------------------------------------------------------------


 

RECEIPT BY TITLE COMPANY (CONTRACT)

 

Chicago Title Insurance Company hereby acknowledges receipt of a fully executed
counterpart of this Contract on this 15th day of August, 2005 and agrees to
perform its obligations hereunder.

 

 

 

CHICAGO TITLE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Nancy R. Castro 

 

Name: 

Nancy R. Castro

 

Title:

AVP

 

 

RECEIPT BY TITLE COMPANY (EARNEST MONEY)

 

Chicago Title Insurance Company hereby acknowledges receipt of Earnest Money in
the amount of $250,000.00 on this 15th day of August, 2005 and agrees to hold
and disburse same pursuant to the terms of this Contract.

 

 

 

CHICAGO TITLE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Nancy R. Castro

 

Name:

Nancy R. Castro

 

Title:

AVP

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LEGAL DESCRIPTION OF THE LAND

 

--------------------------------------------------------------------------------


 

DESCRIPTION OF AN 11.041-ACRE

(480,966 SQ. FT.) TRACT OF LAND

SIUTATED IN THE BROWN &

BELKNAP LEAGUE, A-15, FORT

BEND COUNTY, TEXAS

 

Being an 11.041-acre (480,966 square foot) tract of land situated in the Brown &
Belknap League, A-15, Fort Bend County, Texas and out of Commercial Reserve “A”
of Sugar Land Business Park, Tract 133 as filed for record by map or plat in
Slide No. 1666/B of the Plat Records of Fort Bend County, Texas. Said
11.041-acre tract being out of a called 15.183-acrc tract conveyed to Avnet, Inc
under Fort Bend County Clerk’s File No. 2002124437 of the Official Public
Records of Fort Bend County, Texas and being more particularly described by
metes and bounds as follows with the basis of bearings being the south line of
said Sugar Land Business Park. Tract 133:

 

BEGINNING at a 5/8-inch iron rod found in the east right-of-way line of
Gillingham Drive (60 foot width) as dedicated by map or plat in Slide No. 1356/B
of the Plat Records of Fort Bend County, Texas for the southwest corner of a
called 16.15-acre tract of land conveyed to Tramontina USA, Inc. under Fort Bend
County Clerk’s File No. 9810043 of the Official Public Records of Fort Bend
County, Texas and the southwest corner of Sugar Land Business Park, Tract 137 as
filed for record in Slide No. 1678/B of the Plat Records of Fort Bend County,
Texas;

 

THENCE North 87 deg. 29 min. 52 sec. East, along the south line of said called
16.15-acre tract, a distance of 823.65 feet to a 5/8-inch iron rod with cap
(stamped “WEISSER ENG. HOUSTON, TX”) set for the northwest corner of a called
9.971-acre tract of land conveyed to Tramontina USA, Inc under Fort Bend County
Clerk’s File No. 9810046 of the Official Public Records of Fort Bend County,
Texas and being the northeast corner of said tract herein described;

 

THENCE South 02 deg. 39 min. 14 sec. East, along the west line of said called
9.971-acre tract, at a distance of 251.75 feet pass the southwest corner of said
called 9.971-acre tract and the northwest corner of a called 1.464-acre tract of
land conveyed to Stillmeadow, Inc. in Volume 2227, Page 946 of the Deed Records
of Fort Bend County, Texas and continuing along the west line of said called
1.464-acre tract, a total distance of 584.27 feet to a 5/8-inch iron rod with
cap (stamped “WEISSER ENG. HOUSTON, TX”) set for the southwest corner of said
tract herein described;

 

THENCE South 87 deg. 44 min. 17 sec. West, crossing said 15.183-acre tract, a
distance of 827.64 feet to a 5/8-inch iron rod with cap (stamped “WEISSER ENG.
HOUSTON, TX”) set in the east right-of-way line of said Gillingham Drive for the
southwest corner of said tract herein described,

 

THENCE North 02 deg. 15 min. 43 sec. West, along the east right-of-way line of
said Gillingham Drive, a distance of 580.80 feet to the POINT-OF-BEGINNING and
containing 11.041-acres (480,966 square feet) of land.

 

Compiled by:

 

Weisser Engineering Company

19500 Park Row, Suite 109

Houston, Tx. 77084

 

Job No. R0753

[SEAL]

 

Exhibit A

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.

 

SPECIAL WARRANTY DEED

 

THE STATE OF TEXAS

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS

COUNTY OF FORT BEND

§

 

 

THAT 1410 GILLINGHAM, LTD., a Texas limited partnership (hereinafter called
“Grantor”), for and in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, has GRANTED, SOLD and CONVEYED,
and by these presents does GRANT, SELL and CONVEY
unto                                                  , a Delaware limited
liability company (herein called “Grantee”), Grantee’s address for the purposes
hereof being 2901 Butterfield Road, Oak Brook, Illinois 60523,
Attention:                                              , the following
described real property (collectively, the “Property”), to-wit:

 

(a) An 11.041 acre tract of land, more or less, situated in the Brown & Belknap
League, A-15, Fort Bend County, Texas, and out of Commercial Reserve “A” of
Sugar Land Business Park, Tract 133 as filed for record by map of plat in Slide
No. 1666B of the Plat Records of Fort Bend County, Texas, said 11.041 acre tract
being described by metes and bounds in Exhibit “A” attached hereto (hereinafter
referred to as the “Land”), together with all interests appurtenant thereto,
including any mineral interests owned by Grantor, and any interest of Grantor in
any alleys, strips or gores of land adjoining the Land;

 

(b) That certain two-story concrete tilt-wall, steel frame building constructed
on the Land and containing approximately 150,000 square feet, and any and all
fixtures and plumbing, electrical, mechanical and heating, ventilation and
cooling equipment which are part of such building (but expressly excluding,
however, any trade fixtures and removable equipment owned by Thermo Process
Instruments, L.P., as tenant of the Land and said improvements), and together
with any other structures, open parking areas, and other improvements located on
the Land; and

 

(c) All rights, titles and interests of Grantor in and to any easements,
rights-of-way or other interests in, on or to, any land, highway, street, road
or avenue, open or proposed, in, on, across, in front of, abutting or adjoining
the Land.

 

--------------------------------------------------------------------------------


 

This conveyance is made and accepted subject to those matters set forth on
Exhibit “B” attached hereto and made a part hereof to the extent that same are
valid, in existence, and enforceable (collectively, the “Permitted Exceptions”).

 

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject to the Permitted Exceptions,
unto Grantee, its successors, assigns and legal representatives forever; and
Grantor does hereby bind itself and its successors to WARRANT AND FOREVER DEFEND
all and singular the Property unto Grantee, its successors, assigns and legal
representatives, against every person whomsoever lawfully claiming or to claim
the same or any part thereto by, through or under Grantor but not otherwise,
subject, however to the Permitted Exceptions.

 

EXCEPT AS SET FORTH IN THE CONTRACT OF SALE AND PURCHASE PROVIDING FOR THE SALE
OF THE PROPERTY (THE “CONTRACT”) OR THE CLOSING DOCUMENTS EXECUTED PURSUANT
THERETO, GRANTOR HAS NOT AT ANY TIME MADE ANY REPRESENTATIONS OR WARRANTIES OF
ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY,
INCLUDING BUT NOT LIMITED TO, WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE (OTHER THAN GRANTOR’S
WARRANTY OF TITLE SET FORTH IN THIS DEED), TAX CONSEQUENCES, PHYSICAL OR
ENVIRONMENTAL CONDITION (INCLUDING THE PRESENCE OF ASBESTOS), UTILITIES,
OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE
COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, OR ANY OTHER MATTER OR THING
REGARDING THE PROPERTY. GRANTEE BY ITS ACCEPTANCE OF THIS DEED ACKNOWLEDGES AND
AGREES THAT GRANTOR IS SELLING AND CONVEYING TO GRANTEE, AND GRANTEE IS
ACCEPTING, THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS.” GRANTEE REPRESENTS
TO GRANTOR THAT GRANTEE HAS CONDUCTED SUCH INVESTIGATIONS OF THE PROPERTY,
INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF,
AS GRANTEE DEEMS NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY
AND THE EXISTENCE OR NONEXISTENCE OF CURATIVE ACTION TO BE TAKEN WITH RESPECT TO
ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL
RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF
GRANTOR OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO. GRANTEE ACCEPTS THE
RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS
AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
GRANTEE’S INVESTIGATIONS.

 

--------------------------------------------------------------------------------


 

EXECUTED as of the date of the acknowledgment hereto, and delivered and
effective the      day of                      , 2006.

 

 

 

GRANTOR:

 

 

 

 

 

1410 GILLINGHAM, LTD., a Texas limited
Partnership

 

 

 

 

 

 

By:

B. Douglas Simpkins, Jr. Inc., a General
Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

B. Douglas Simpkins, Jr., President

 

 

THE STATE OF TEXAS

§

 

 

§

 

COUNTY OF                       

§

 

 

On this the       day of                     , 2006, before
me,                                            the undersigned Notary Public,
personally appeared B. Douglas Simpkins, Jr.,

 

         personally known to me - or -

         proved to me on the basis of satisfactory evidence

 

to be the person(s) who executed the within instrument as President of B.
Douglas Simpkins, Jr. Inc., a Texas corporation, on behalf of the corporation in
its capacity as general partner of 1410 GILLINGHAM, LTD., a Texas limited
partnership, and acknowledged to me that the corporation executed it in such
capacity on behalf of the said limited partnership.

 

 

Witness my hand and official seal,

 

 

 

 

 

Notary Public, State of Texas

[Notary Seal]

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

BILL OF SALE AND ASSIGNMENT

 

THE STATE OF TEXAS

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF FORT BEND

§

 

 

1410 GILLINGHAM, LTD., a Texas limited partnership (“Assignor”), as of the
effective date hereof is conveying to
                                                          , a Delaware limited
liability company (the “Assignee”), that certain tract of land, together with
the improvements thereon, lying and being situated in the City of Sugar Land,
Fort Bend County, Texas and being more particularly described on Exhibit A
attached hereto and made a part hereof for all purposes (the “Property”).

 

It is the desire of Assignor to hereby assign, sell, transfer, set over and
deliver to Assignee, in connection with the sale of the Property to Assignee,
certain personal property and rights used in connection with or relating to the
Property.

 

NOW, THEREFORE, in consideration of the receipt of Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by Assignee to Assignor, the
receipt and sufficiency of which are hereby acknowledged by Assignor, Assignor
does hereby ASSIGN, SELL, TRANSFER, SET OVER and DELIVER to Assignee the
following described properties (herein collectively called the “Assigned
Properties”):

 

1.             That certain two-story concrete, tilt-wall, steel frame building
constructed on the Property and containing approximately 150,000 square feet,
and any and all fixtures and plumbing, electrical, mechanical and heating,
ventilation, and cooling equipment which are part of such building (but
expressly excluding, however, any trade fixtures and removable equipment owned
by Thermo Process Instruments, L.P. (“Thermo”), the tenant of the Property), and
together with any other structures, open parking areas and other improvements
located on the Property (the “Improvements”).

 

2.             All equipment, furnishings, materials, supplies, machinery,
appliances, keys and other tangible personal property owned by Assignor and
placed or installed on the Property or in the Improvements and used as part of
or in connection therewith.

 

3.             Assignor’s rights, titles and interests in and to all warranties,
guaranties, bonds, certificates, permits, zoning variances, waivers,
governmental approvals, utility capacities, utility commitments or agreements
relating to the Property and the Improvements, to the extent that same are in
existence and assignable or to the extent consents to assignment have been
obtained.  This assignment expressly includes the assignment of any construction
warranties for the construction of the Improvements, modifications thereto, and
certain tenant improvements and equipment installed in the

 

--------------------------------------------------------------------------------


 

Improvements held by or accruing to the benefit of Assignor (collectively, the
“Construction Warranties”); provided, however, that the Construction Warranties
may also be assigned to and/or enforced by Thermo, pursuant to that certain
Lease Agreement dated November 18, 2004 by and between Assignor, as Landlord,
and Thermo, as Tenant (the “Thermo Lease”), and Assignee shall enforce any
Construction Warranties jointly with Thermo. There is expressly excluded
herefrom the assignment by Assignor of any amounts deposited with utility
companies as security.

 

4.             Assignor’s rights, titles and interests in and to all site plans;
surveys; environmental, soil and substrata studies; architectural drawings;
plans and specifications; engineering plans and studies; floor plans; landscape
plans; and other plans or studies of any kind to the extent (i) available;
(ii) assignable without violation of applicable law or any agreement or
confidentiality provision relating thereto, and (iii) in Assignor’s possession
or control (or in the possession of Assignor’s agents) that relate to the
Property and the Improvements.

 

5.             Assignor’s rights, titles and interests in and to:

 

(i)            Restated as Amended Standard Tax Abatement Agreement between the
City of Sugar Land, SELLER and Tenant, dated effective November 17, 2004;

 

(ii)           Restated as Amended Standard Tax Abatement Agreement between Fort
Bend County, SELLER and Tenant, dated December 7, 2004; and

 

(iii)          Restated as Amended Standard Tax Abatement Agreement between Fort
Bend County Municipal Utility District No. 21, SELLER and Tenant, dated
effective December 28, 2004.

 

6.             Any and all other assignable rights, privileges and appurtenances
owned by Assignor and in any way related to, or used in connection with, the
operation of the Property and the Improvements, including without limitation,
any prepaid rents and deposits made by Thermo under the Thermo Lease.

 

The Assigned Properties are assigned, sold, transferred, set over and delivered
in their AS-IS, WHERE IS CONDITION AND WITH ALL FAULTS. ASSIGNOR MAKES NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO FITNESS, HABITABILITY,
USE, MERCHANTABILITY, QUALITY OF CONSTRUCTION, WORKMANSHIP, OR OTHERWISE EXCEPT
AS TO THE WARRANTY OF TITLE SET FORTH HEREIN, AND THE WARRANTIES AND
REPRESENTATIONS SET FORTH IN THE CONTRACT OF SALE AND PURCHASE FOR THE SALE AND
PURCHASE OF THE PROPERTY.

 

TO HAVE AND TO HOLD the Assigned Properties, subject as aforesaid, unto
Assignee, its respective successors and assigns, forever; and Assignor hereby
agrees to forever warrant and defend the Assigned Properties, subject to the
matters set forth as Permitted Exceptions in the

 

--------------------------------------------------------------------------------


 

Special Warranty Deed of even date, herewith from Assignor to Assignee, against
all claims and causes of action brought by all persons lawfully alleging or
attempting to allege any right, title or interest in and to the Assigned
Properties, by, through or under Assignor, but not otherwise.

 

This Bill of Sale and Assignment may be executed in multiple counterparts which,
when signature pages containing the original signatures of all signatories
hereto have been obtained and attached hereto, shall constitute a full and
complete Bill of Sale and Assignment. Each of Assignor and Assignee agrees that
(i) its signature page may be attached to an identical counterpart of this Bill
of Sale and Assignment so that there is a counterpart of this instrument
containing the signature pages of all parties and (ii) facsimile signatures
shall be deemed original signatures, with any party submitting a document with a
facsimile signature agreeing to thereafter submit this instrument with an
original signature. Any party may rely on a facsimile signature as being an ink
original.

 

IN WITNESS WHEREOF, this Bill of Sale and Assignment has been executed by the
parties hereto effective for all purposes as of the        day
of                                      , 2006.

 

 

ASSIGNOR:

 

 

 

1410 GILLINGHAM, LTD., a Texas limited
partnership

 

 

 

By:

B. Douglas Simpkins, Jr. Inc., a

General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

B. Douglas Simpkins, Jr., President

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

In consideration of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
1410 GILLINGHAM, LTD., a Texas limited partnership (“Assignor”), does hereby
GRANT, BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, SET OVER and DELIVER
unto                                               , a Delaware limited
liability company (“Assignee”), all of the right, title and interest of the
Assignor, as landlord, in, to and under that certain Lease Agreement dated
“November 18, 2004 by and between Assignor, as Landlord, and Thermo Process
Instruments, L.P., as Tenant (the “Lease”), and all of the rights, powers,
estate, benefits and privileges of the Assignor in, to and under the Lease,
including without limitation, the right of the Assignor to collect and receive
rents pursuant to the Lease; together with all of Assignor’s rights, titles and
interests in and to that certain Guaranty dated November 18, 2004, executed by
Thermo Electron Corporation, a Delaware corporation, pursuant to which Thermo
Electron Corporation guaranteed the payment and performance of the obligations
of Thermo Process Instruments, L.P. under the Lease.

 

The Lease demises certain real improved property situated in the City of Sugar
Land, Fort Bend County, Texas and more particularly described on Exhibit “A”
attached hereto and made a part hereof.

 

Assignee hereby assumes and agrees to perform all of the terms, covenants,
obligations and conditions of the Lease which are required to be performed or
complied with by the landlord under the Lease, in respect of the period from and
after the date of this Assignment.

 

Assignor hereby agrees to indemnify and hold Assignee harmless from and against
all liabilities, damages, costs and expenses (including without limitation
intended and by way of example only, reasonable attorneys’ fees and court costs)
arising out of the failure of the Assignor to perform its obligations as
landlord under the Lease, in respect of the period prior to the date of this
Assignment.

 

Assignee hereby agrees to indemnify and hold Assignor harmless from and against
all liabilities, damages, costs and expenses (including without limitation
intended and by way of example only, reasonable attorneys’ fees and court costs)
arising out of the failure of Assignee or its successors in interest, to perform
the obligations of the landlord under the Lease in respect of the period from
and after the date of this Assignment.

 

Assignor hereby agrees to forever warrant and defend this Assignment against all
claims and causes of action brought by all persons lawfully alleging or
attempting to allege any right, title or interest by, through or under Assignor,
but not otherwise.

 

The provisions of this Assignment shall be binding upon and inure to the benefit
of Assignor and Assignee, and their respective successors, assigns and legal
representatives. This Assignment may be executed in multiple counterparts, each
of which shall be deemed an original

 

--------------------------------------------------------------------------------


 

hereof. Each of Assignor and Assignee agrees that (i) its signature page may be
detached from any one such counterpart and attached to an identical counterpart
so that there may be one or more counterparts containing the signature pages of
Assignor and Assignee and (ii) facsimile signatures shall be deemed original
signatures, with any party submitting a document with a facsimile signature
agreeing to thereafter submit this instrument with an original signature. Any
party may rely on a facsimile signature as being an ink original.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of the           day of
                                           , 2006.

 

 

ASSIGNOR:

 

 

 

1410 GILLINGHAM, LTD., a

 

Texas limited partnership

 

 

 

By:

B. Douglas Simpkins, Jr. Inc., a

General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

B. Douglas Simpkins, Jr., President

 

 

 

 

 

ASSIGNEE:

 

 

 

Inland                                 , a Delaware limited

 

liability company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

NON-FOREIGN CERTIFICATE - ENTITY

 

Section 1445 of the Internal Revenue Code provides that a transferee (buyer) of
a United States real property interest must withhold tax if the transferor
(seller) is a foreign person. For U.S. tax purposes (including Section 1445),
the owner of a disregarded entity (which has legal title to a U.S. real property
interest under local law) will be the transferor of the property and not the
disregarded entity. To inform the transferee that withholding of tax is not
required upon the disposition of a United States real property interest by 1410
Gillingham, Ltd., a Texas limited partnership (herein called “Transferor”), the
undersigned hereby certifies to
                                                     , a Delaware limited
liability company, the following on behalf of the Transferor:

 

1.             Transferor is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations).

 

2.             Transferor is not a disregarded entity as defined in
§1.1455-2(b)(2)(iii).

 

3.             The United States Employer Identification Number (tax
identification number) of Transferor is 20-1824121

 

4.             Transferor’s office address is 2900 Weslayan, Suite 350, Houston,
Texas 77027.

 

5.             Transferor understands that this certification may be disclosed
to the Internal Revenue Service by transferee and that any false statement
contained herein may be punished by fine, imprisonment or both.

 

Under penalties of perjury, the undersigned declares that he has examined this
certification and that, to the best of his knowledge and belief, it is true,
correct and complete. The undersigned further declares that he has authority, as
the President of
B. Douglas Simpkins, Jr. Inc., a general partner of Transferor, to sign this
document on behalf of the Transferor.

 

DATED this the       day of                                 , 2006.

 

 

TRANSFEROR:

 

 

 

1410 GILLINGHAM LTD., a Texas limited partnership

 

 

 

By:

B. Douglas Simpkins, Jr. Inc., a General Partner

 

 

 

 

By:

 

 

 

 

 

B. Douglas Simpkins, Jr., President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

DUE DILIGENCE CHECKLIST

The following information is to be provided for management review

 

NAME OF PROPERTY:

 

Comments 

A.

 

FINANCIAL INFORMATION

 

 

 

1.

Leases

 

 

 

 

a.     Copies of all leases, amendments and any guarantees 

 

 

 

 

We need within three (3) days after acceptance of agreement.

 

 

 

 

b.     Copies of any REA, OEA, easements and encumbrances

 

 

 

 

We need within three (3) days after acceptance of agreement.

 

 

 

 

c.     Standard Lease Form

 

N/A

 

2.

Rent Roll

 

 

 

 

a.     Current Rent Roll

 

 

 

 

We need within three (3) days after acceptance of agreement.

 

 

 

 

b.     Rent Roll as of December 31 of previous year

 

N/A

 

 

c.     Rent Information for any tenant who occupied a space during previous
year, including vacated tenants as of December 31 of previous year

 

N/A

 

 

d.     Future rent information for any tenant to occupy a space in the current
year whose lease was signed and finalized as of December 31 of the previous year

 

N/A

 

 

e.     Schedule of rents for free rent and stopped rent periods

 

If applicable

 

3.

Copies of Commencement Letters to Tenants

 

Prior to closing

 

4.

Latest leasing status report

 

N/A

 

5.

Summary of recent lease transactions including rate and tenant improvement
allowances

 

N/A

 

6.

Percentage Rent

 

 

 

 

a.     List of current tenants on percentage rent only or percentage rent in
lieu basis

 

N/A

 

 

b.     Summary of percentage rents for the year ended December 31 of previous
year and related support

 

N/A

 

7.

List of specialty license agreements

 

N/A

 

8.

Operating Statements

 

 

 

 

a.     Prior five full years income/operating statements ending December 31

 

N/A

 

 

b.     Income/Operating Statement from January 1 through the end of the most
recent quarter

 

N/A

 

 

c.     Year-to-date income/operating statement

 

If in existence

 

 

d.     Balance sheet as of December 31 of previous year

 

N/A

 

 

e.     Current year/full year operating budgets

 

If in existence

 

 

f.      Following year budget

 

If in existence

 

9.

General Ledger

 

N/A

 

 

a.     General ledger detail for income statement accounts for the previous year
ending December 31

 

N/A

 

--------------------------------------------------------------------------------


 

 

 

b.     Year-to-date general ledger statement

 

N/A

 

10.

Copies of bills for:

 

 

 

 

a.     Real estate taxes (last three years)

 

 

 

11.

Seller’s Insurance – Copies of Declaration pages for current and previous years

 

 

 

 

1) Liability

 

 

 

 

2) Property

 

 

 

12.

Tenant Reconciliations

 

N/A

 

 

a.     Copies of reconciliations for CAM/taxes/insurance for year ended
December 31 of previous year for all tenants including vacated Tenants

 

N/A

 

 

b.     Statement of current monthly amounts paid by tenants for
CAM/tax/insurance plus a year-to-date balance of amounts paid by each tenant
(Tenant Ledger)

 

N/A

 

13.

Information related to any recent CAM or TAX Audits, including copies of reports

 

N/A

 

14.

Leakage report of reimbursable expenses by tenant

 

 

 

15.

Receivables status/aging report

 

N/A

 

16.

Tenant sales reports for last three years (absolutely required for tenants who
have kick-outs for sales or who paid percentage rent)

 

N/A

 

17.

Tenant financial statements (and guarnator)

 

 

 

18.

Lease expirations – next three years

 

 

 

 

a.     Status of expirations, with kick-outs, with respect to renewal
possibilities

 

N/A

 

19.

Description and breakdown of Promotional Income and Marketing Fund

 

N/A

 

20.

Leasing Plan

 

N/A

 

 

 

 

 

B.

 

EXPENSE INFORMATION

 

 

 

1.

Twelve months of consecutive utility bills

 

If available

 

 

a.     Water

 

If available

 

 

b.     Gas

 

If available

 

 

c.     Electric

 

If available

 

 

d.     Telephone and dedicated lines

 

If available

 

2.

Copies of all service agreements, contracts or any leases that encumber the
property

 

If in existence

 

 

a.     Fire/sprinkler/burglar alarms

 

If in existence

 

 

b.     Antenna cable/satellite dish

 

If in existence

 

 

c.     Cleaning

 

If in existence

 

 

d.     Exterminating

 

If in existence

 

 

e.     Landscaping

 

If in existence

 

 

f.      Scavenger

 

If in existence

 

 

g.     Security service

 

If in existence

 

 

h.     Snow removal

 

If in existence

 

 

i.      Towing

 

If in existence

 

 

j.      Union contracts

 

If in existence

 

 

k.     Elevator

 

If in existence

 

--------------------------------------------------------------------------------


 

 

 

l.      Uniform rental

 

If in existence

 

 

m.    Water softeners

 

If in existence

 

 

n.     Leasing

 

If in existence

 

 

o.     Management Agreement

 

If in existence

 

 

p.     Advertising

 

If in existence

 

 

q.     Tax reduction legal fees

 

If in existence

 

 

r.      Any other service contracts or leases not cancelable in 90 days

 

If in existence

 

3.

Copies of one month’s invoices for recurring contractual operating expenses
(contractual, landscaping, sweeping, etc.)

 

If in existence 

 

4.

Copies of invoices for various significant expense items (repairs, maintenance,
contractual) 

 

If in existence 

 

5.

Capital improvements

 

 

 

 

a.     Capital improvements over the last 36 months

 

 

 

 

b.     Five-year capital expenditure forecast 

 

 

 

 

c.     Assignable warranties (Other than Roof) 

 

 

 

 

 

 

 

C.

 

ENVIRONMENTAL REPORTS

 

 

 

1.

Phase I (existing)

 

 

 

2.

Phase I (new)

 

N/A

 

3.

Other

 

 

D.

 

STAFFING

 

 

 

1.

Itemized by position and salary

 

N/A

E.

SITE INSPECTIONS

 

 

 

1.

Inspection report

 

N/A

 

2.

Photos

 

If available

F.

MISCELLANEOUS

 

 

 

Code violations

 

 

 

 

a.     Current and outstanding

 

 

 

 

b.     Last 24 months, with compliance

 

 

 

 

c.     Contact municipalities as to other problems

 

 

 

Copies of all Warranties

 

 

 

 

a.     Roof

 

 

 

 

b.     Construction

 

 

 

Current tenant contact list 

 

 

 

Certificates of insurance for each tenant 

 

 

 

Current insurance policies (building and common area)

 

 

 

 

a.     Property

 

 

 

 

b.     Liability

 

 

 

 

c.     Umbrella

 

 

 

 

d.     Elevation Certificates for Flood Insurance

 

 

 

Appraisal

 

 

 

 

a.     Existing Third Party Appraisal

 

N/A

 

 

b.     New Appraisal

 

N/A

 

Marketing/leasing brochures 

 

N/A 

 

Survey 

 

Per contract 

 

Site plan 

 

If available 

 

--------------------------------------------------------------------------------


 

 

Building photographs and aerials

 

If available 

 

Certificates of Occupancy 

 

Per contract 

 

Zoning Letter 

 

N/A

 

Building Plans and Specifications 

 

Per contract 

 

Estoppels 

 

Per contract 

 

Base rent collected in previous five calendar year period by tenant 

 

N/A 

 

Physical occupancy for the last five calendar years prior to purchase 

 

N/A

 

 

Year Ending
December 31

 

Occupancy Rate
as of
December 31

 

Effective
Annual Rental Rate
as of December 31

 

 

 

 

2004

 

 

 

 

 

 

 

 

2003

 

 

 

 

 

 

 

 

2002

 

 

 

 

 

 

 

 

2001

 

 

 

 

 

 

 

 

2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

 

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

SURVEYOR’S CERTIFICATE

 

CERTIFIED TO: Inland Real Estate Acquisitions, Inc., its successors, lenders and
assigns

 

Inland                                                      , L.L.C., its
successors, lenders and assigns

                                                     [NAME OF LENDER TBD]

Chicago Title Insurance Company

 

The undersigned does hereby certify that (i) this survey was made upon the
ground of the property reflected hereon on                                , 2005
under my supervision, for the benefit of and reliance by Inland Real Estate
Acquisitions, Inc., its successors, lenders and assigns,
Inland                                               , L.L.C., its successors,
lenders and assigns,                                                 [name of
lender TBD] and Chicago Title Insurance Company, and correctly shows and
represents the property reflected hereon (including the gross square footage
thereof) and the locations of all buildings, structures and other improvements
(including the gross square footage thereof) and visible items (including all
parking spaces (and a count thereof) located upon the property and the sizes of
such parking spaces) and known utilities located thereon, and the relation of
all such buildings, structures and other improvements to the property lines of
the property reflected hereon; (ii) the description of the property contained
hereon is correct and the physical evidence of boundary lines and lines of
possession or occupancy have been shown and proper notation made where in
conflict with the legal description, and such boundary lines Aclose® by
engineering calculations; (iii) the property reflected hereon has physical and
legal access to and from a dedicated public roadway, and the public roads,
highways, streets and alleys running adjacent to or upon the properly reflected
hereon are shown; (iv) except as shown hereon, there are no discrepancies,
conflicts, shortages in area, encroachments (from the property reflected hereon
onto any adjacent property, including streets, roadways and alleys, and/or from
any adjacent property, including streets, roadways and alleys, onto the property
reflected hereon), visible improvements, overlapping of improvements, set-back
and/or building lines, easements (and no evidence on the ground of use of the
property that might suggest a possible claim of easement), rights-of-way,
drainage ditches, power lines or roadways that affect the property reflected
hereon, or, to the undersigned’s knowledge, after diligent inquiry, platted
utilities that affect the property reflected hereon; (v) there are no gaps,
gores, or overlaps between parcels or roads, highways, streets, or alleys and
all parcels that comprise the property reflected hereon are contiguous; (vi) the
property reflected hereon is a separate tax lot; (vii) all utilities for the
operation of the property reflected hereon are available at the lot lines, enter
said tract through said tract at adjoining public streets and do not run through
or under any buildings or improvements not located on the property reflected
hereon; (viii) there are no violations of zoning ordinances, restriction or
other regulations with reference to the location of all buildings, structures
and improvements situated on the property reflected hereon and the number and
configuration of parking spaces; (ix) the gross and net areas (both acreage and
square footage) shown hereon are correct and there are no boundary line
discrepancies and no deficiencies in the quantity of the land described in the
legal description of the property reflected; (x) this property lies in Flood
Zone                        according to Flood Insurance Rate Maps for the City
of                 , Community Panel No.                                 ,
dated                              and issued by the Federal Emergency
Management, and (xi) this survey conforms with the “Minimum Standard Detail
Requirements of ALTA/ACSM Land Title Surveys”, jointly established and adopted
by American Land Title Association (“ALTA”) and American Congress on Surveying
and Mapping (“ACSM”) in 1999, and includes Table “A” items 1, 2, 3, 4, 6,
7(a)-(c), 8, 9, 10, 11(a) and (b), and 13-16 therein. This Survey correctly
shows (i) the zoning classification of the Property, (ii) the permitted uses
within such classification, (iii) the parking requirements of the zoning code
applicable to the subject property, and (iv) the source of such information.
Pursuant to the Accuracy Standards as adopted by ALTA and ACSM and in effect on
the date of this certification, the undersigned further certifies that proper
field procedures, instrumentation and adequate survey personnel were employed in
order to achieve results comparable to those outlined in the Minimum Angle,
Distance and Closure Requirements for Survey Measurements Which Control Land
Boundaries for ALTA/ACSM Land Title Surveys.

 

[Surveyor’s Name]

 

By:

 

 

Date:

 

 

Registered Land Surveyor No.

 

 

Date of Survey:

 

 

 

--------------------------------------------------------------------------------